Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 1 of 85




                Exhibit B
     Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 2 of 85



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
SECURITIES AND EXCHANGE COMMISSION, :
                                      :    19 Civ. 9439 (PKC)
                          Plaintiff,  :
                                      :    ECF Case
                -against-             :
                                      :    Electronically Filed
TELEGRAM GROUP INC. and TON ISSUER    :
INC,                                  :
                                      :
                          Defendants. :
------------------------------------x


               DEFENDANTS’ RESPONSE TO PLAINTIFF’S
        COUNTER-STATEMENT OF UNDISPUTED MATERIAL FACTS
IN FURTHER SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


                                          SKADDEN, ARPS, SLATE,
                                           MEAGHER & FLOM LLP
                                          George A. Zimmerman
                                          Scott D. Musoff
                                          Christopher P. Malloy
                                          Alexander C. Drylewski
                                          Four Times Square
                                          New York, New York 10036
                                          Phone: (212) 735-3000

                                          Attorneys for Defendants
       Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 3 of 85



                                                    Table of Contents
                                                                                                                                  Page

I.     Telegram’s Claims that It May No Longer Support “TON” After Launch
       Contradict Its Past Promises to Purchasers ..........................................................................1

       A.        Telegram’s Pre-Litigation Statements .....................................................................1

       B.        Telegram’s January 6, 2020 Public Notice ............................................................13

       C.        Telegram Has Not Committed to Walking Away from TON and Has
                 Always Sought to Retain Its “Flexibility” .............................................................15

II.    Telegram Has Put Forth No Evidence Regarding the TON Blockchain’s State of
       Development at Launch .....................................................................................................19

       A.        Telegram Marketed Few, if Any, Expected Uses for Grams .................................19

       B.        Telegram Set Out to Create a Revolutionary Blockchain Based on
                 Ambitious Technological Goals ............................................................................26

       C.        Many Have Expressed Doubts from the Start about Telegram’s Ability to
                 Create the TON Platform It Marketed ...................................................................27

       D.        Telegram Does Not Claim—in Its Submissions to the Court, in the Public
                 Notice, or Elsewhere—that, Upon Launch, the TON Blockchain Will
                 Operate as Originally Envisioned ..........................................................................35

III.   Telegram’s Sales of Grams to Initial Purchasers Were the First Step in Its
       Intended Public Distribution of Grams ..............................................................................40

       A.        The Built-In Pricing Mechanism for Grams Incentivized Initial Purchasers
                 to Sell Grams in the Secondary Market .................................................................40

       B.        Initial Purchasers Planned to Sell—and Some Did Sell—Grams for Profit
                 in the Secondary Market ........................................................................................52

       C.        Telegram Paid Millions of Dollars to Promoters, Themselves Also TON
                 Initial Purchasers, To Find Other Initial Purchasers ..............................................58

                 1.        ATON ........................................................................................................58

                 2.        Da Vinci Capital ........................................................................................64

                 3.        Space Investments and Liquid ...................................................................70




                                                                 i
          Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 4 of 85



          Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Rule 56.1 of the Local Rules

of the United States District Court for the Southern and Eastern Districts of New York, and

Section 4.G. of this Court’s Individual Practices, Defendants Telegram Group Inc. (“Telegram”)

and TON Issuer Inc (“TON Issuer” and collectively with Telegram, “Defendants”), submit this

response to Plaintiff’s Counter-Statement To Defendants’ Local Rule 56.1 Statement in Further

Support of Defendants’ Motion For Summary Judgment.1


I.        TELEGRAM’S CLAIMS THAT IT MAY NO LONGER SUPPORT “TON”
          AFTER LAUNCH CONTRADICT ITS PAST PROMISES TO PURCHASERS

A.        Telegram’s Pre-Litigation Statements

                 1.       In a Whitepaper Telegram “published” to the public (Def. Br. at 13, Stips.

at ¶¶ 118-20) at the outset of the TON project, Telegram represented that it would, among other

things:

             a. create and launch the new TON Blockchain and a suite of applications alongside

                 it—TON Storage, TON Proxy, TON DHT, TON Services, TON DNS, TON

                 Payments (collectively, the “TON Applications”)—“either from the very

                 beginning or at a later time” (JX18 (D.E. 72-18) at 3–4, 99);

             b. engage in price-stabilization efforts, including by buying and selling Grams into

                 the market at increasingly higher prices (id. at 128);




1
  Citations to “Ex.” refer to the exhibits attached to the Declarations in Opposition to Plaintiff’s Motion for
Summary Judgment, submitted concurrently herewith. Exhibits attached to the Declaration of Alexander C.
Drylewski (“Drylewski Declaration”) (ECF No. 73), submitted in support of Defendants’ Motion for Summary
Judgment, are cited herein as “Drylewski Ex.” Exhibits attached to the Declaration of Christopher P. Malloy
(“Malloy Declaration”) (ECF No. 94), submitted in opposition to Plaintiff’s Motion for Summary Judgment, are
cited herein as “Malloy Ex.” Exhibits attached to the Declaration of Scott D. Musoff, submitted in further support
of Defendants’ Motion for Summary Judgment, are cited herein as “Musoff Ex.” “Undisputed” means that facts are
not disputed for purposes of the Plaintiff’s Motion for Summary Judgment. Defendants reserve all rights to dispute
any such facts at trial.
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 5 of 85



          c. transfer 200 million Grams to the control of the TON Foundation to pay as

             “rewards” “to the developers of the open source TON software, with a minimum

             two-year vesting period” (id. at 131);

          d. use un-allocated Grams through the “TON Reserve . . as validator stakes” such

             that the “TON Foundation will have a majority of votes during the first

             deployment phase of the TON Blockchain” (id. at 130); and

          e. sell Grams and use the proceeds for “the development and deployment of the

             TON Project,” including the TON Foundation installing “an initial set of . . .

             nodes” for the additional Applications (id.).

Response to No. 1:         Disputed as inaccurate and misleading. The White Paper, dated
December 3, 2017 (the “December 2017 White Paper”), was not “published to the public at
the outset of the TON project,” but rather was “distributed to various prospective and
actual purchasers.” JSF ¶ 118; JX18. Defendants made the March 2, 2019 Telegram Open
Network White Paper available online as part of the testnet, which Defendants gradually
rolled out from March to September 2019, and far from the “outset of the TON project.”
JSF ¶¶ 120, 131. Additionally, Defendants did not “represent[] that [they] would” take the
stated actions or any actions at all. The December 2017 White Paper made clear that it was
a proposal and contained a disclaimer on the front page that stated: “This text is not
intended to be the ultimate reference with respect to all implementation details. Some
particulars are likely to change during the development and testing phases.” JX18 at 1.

            a. Undisputed to the extent that the December 2017 White Paper
               contemplates creating the TON Applications. As stated above, Defendants
               did not represent that they would take any action. JX18 at 1. At this time,
               Telegram has developed two features, TON DNS and TON Payments, to be
               available to be launched with the TON Blockchain, and is planning to have
               two additional features, TON Storage and TON Proxy, developed and
               implemented into the TON Blockchain at launch. Def. 56.1 ¶¶ 62, 65.
               Pavel Durov (“Pavel”) testified that these are “nice to have” features, but
               not “core components” for the launch. PX12 at 258:9-259:12; McKeon Ex.
               1 at ¶ 55 (“these components aren’t essential to the core functionality of the
               TON platform, they may be viewed as ‘nice-to-have’ features.”).

               Further, disputed to the extent Plaintiff implies that Telegram committed
               to develop TON Applications “at a later time.” As Telegram stated in its
               January 6, 2020 Public Notice (“Public Notice”), “Telegram and its
               affiliates have not made any promises or commitments to develop any

                                               2
Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 6 of 85



       applications or features for the TON Blockchain or otherwise contribute in
       any way to the TON Blockchain platform after it launches. In fact, it is
       possible that Telegram may never do so.” Def. 56.1 ¶ 277; Drylewski Ex. 3.
       The Risk Factors that were attached as Appendix B to the Pre-Sale Primer,
       Stage A Primer and the Purchase Agreements, expressly provided:

            Although Telegram intends for the TON Blockchain to
            have the features and specifications set forth in the
            [Technical White Paper], changes to such features and
            specifications may be made for any number of reasons.
            There can be no assurance that the TON Blockchain or
            Grams will function as described in the Technical White
            Paper or will be launched according to the milestones set
            forth in the “Roadmap” section of the [relevant] Primer.

       Def. 56.1 ¶ 176; JX14 at 2-3; JX15 at 3.

       Defendants note that by entering into the Purchase Agreements,
       purchasers expressly disclaimed any reliance on “any representations or
       warranties made by the Issuer or the Parent outside this Purchase
       Agreement, including but not limited to, conversations of any kind,
       whether through oral or electronic communication, or any white paper or
       primer[.]” JX11 at 11 (§ 6.3(f)); JX12 at 6 (§ 6.3(f)).

    b. Disputed as inaccurate and misleading. As stated above, Defendants did
       not represent that they would take any action. JX18 at 1. Moreover,
       Defendants did not represent that they would engage in any price-
       stabilization efforts. Rather, the December 2017 White Paper stated that
       the TON Reserve “reserves the right to buy some Grams back.” JX18 at
       130. The December 2017 White Paper contemplated that the TON Reserve
       would sell Grams, but also expressly “reserve[d] the right not to sell any of
       the remaining Grams at all.” JX18 at 128, 130. Further, disputed to the
       extent Plaintiff states that the TON Foundation, if ever established, will
       have the ability to buy Grams. As originally contemplated, the TON
       Foundation would also have had the ability to buy Grams from the market
       in order to attempt to prevent the price of Grams from getting too low.
       JSF ¶¶ 165, 167. However, through discussions with the SEC, Defendants
       decided to remove the TON Foundation’s Gram-buying function to
       alleviate concerns articulated by the SEC. JSF ¶ 168.

       Defendants note that by entering into the Purchase Agreements,
       purchasers expressly disclaimed any reliance on “any representations or
       warranties made by the Issuer or the Parent outside this Purchase
       Agreement, including but not limited to, conversations of any kind,
       whether through oral or electronic communication, or any white paper or
       primer[.]” JX11 at 11 (§ 6.3(f)); JX12 at 6 (§ 6.3(f)).


                                     3
Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 7 of 85



       Additionally, the Public Notice stated, “Grams won’t help you get rich[.]
       [Y]ou should NOT expect any profits based on your purchase or holding of
       Grams, and Telegram makes no promises that you will make any profits.
       Grams are intended to act as a medium of exchange between users in the
       TON ecosystem. Grams are NOT investment products and there should be
       NO expectation of future profit or gain from the purchase, sale or holding
       of Grams.” Def. 56.1 ¶ 277; Drylewski Ex. 3. “In deciding whether to
       purchase Grams, you should be fully aware of the risk that Grams may
       decrease in value over time or even lose all monetary value. There are a
       number of risks related to purchasing cryptocurrencies like Grams,
       including volatility in cryptocurrency markets, the possibility of increasing
       regulation of cryptocurrency exchanges, and other risks.” Id.

       Further, the Risk Factors that were attached as Appendix B to the Pre-Sale
       Primer, Stage A Primer and the Purchase Agreements, expressly provided:

            13. Risks Associated With The Offer and Sale of
            Grams. . . . Grams are intended to act as a medium of
            exchange between users in the TON ecosystem. Grams
            are not investment products. There should be no
            expectation of future profit or gain from the purchase or
            sale of Grams. JX14 at 6; JX15 at 6.

            14. Risk of Price Volatility.            The prices of
            cryptocurrencies have historically been subject to
            dramatic fluctuations and are highly volatile, and the
            market price of Grams may also be highly volatile.
            Several factors may influence the market price of Grams,
            including,” but not limited to: global supply and demand
            of cryptocurrencies, changes in software and hardware
            underlying blockchain technologies, monetary policies of
            governments, currency devaluations and revaluations,
            and regulatory measures that affect the use of
            cryptocurrencies. JX14 at 6-7; JX15 at 7.

       The Risk Factors further stated:

            Over time, Telegram intends to establish the TON
            Foundation and to transfer responsibilities related to
            TON and the TON Reserve to the TON Foundation, as
            described in the “Governance” section of the [relevant]
            Primer. There is, however, no timetable for the
            establishment of the TON Foundation or the transfer of
            the responsibilities related to TON and the TON Reserve
            to the TON Foundation, and it is possible that the TON
            Foundation may never be established or that the
            responsibilities and/or assets transferred to the TON

                                     4
Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 8 of 85



             Foundation may differ from current expectations. JX14
             at 8; JX15 at 8.

      Finally, the Risk Factors expressly provided that the features of the TON
      Blockchain were subject to change:

             Although Telegram intends for the TON Blockchain to
             have the features and specifications set forth in the
             “Telegram Open Network” technical white paper (the
             “Technical White Paper”), changes to such features and
             specifications may be made for any number of reasons.
             There can be no assurance that the TON Blockchain or
             Grams will function as described in the Technical White
             Paper or will be launched according to the milestones set
             forth in the “Roadmap” section of the [relevant] Primer.
             JX14 at 2-3; JX15 at 3.

    c. Disputed as inaccurate and misleading. As stated above, Defendants did
       not represent that they would take any action. JX18 at 1. Moreover,
       Defendants did not represent that “rewards” would be paid to the
       developers of the open source TON software. Rather, the December 2017
       White Paper states that “some ‘rewards’ may be paid . . . to the developers
       of the open source TON software. . .” JX18 at 131 (emphasis added).
       Moreover, as the Public Notice states: “Telegram is under no obligation,
       and makes no promise or commitment, to ever establish a TON Foundation
       or similar entity in the future.” Def. 56.1 ¶ 277; Drylewski Ex. 3.
       Defendants have communicated to the public and the Private Placement
       purchasers that the TON Foundation may never be established. JSF ¶¶
       148, 149. If the TON Foundation is never established, the Grams allocated
       to it will be locked in perpetuity. Def. 56.1 ¶ 231; Drylewski Ex. 5 at 5.

       Further, it is currently contemplated that, upon the launch of the TON
       Blockchain or immediately thereafter, 10% of Grams will be reserved for
       ecosystem incentive payments. Drylewski Ex. 5 at 5. As currently
       contemplated, half of those Grams (5% of the initial supply of Grams) will
       be distributed to Telegram users at or immediately following the launch of
       the TON Blockchain as described in Response to Interrogatory No. 15
       above. Id. The other half (5% of the initial supply) will be held in a wallet
       address assigned to the TON Foundation in the event that the TON
       Foundation is ever established in the future. Id. If the TON Foundation is
       established, the incentive Grams held in its wallet may be distributed by
       the TON Foundation as incentives to promote the consumptive use of
       Grams as determined by the TON Foundation’s board of directors. For
       example, the TON Foundation may offer a small amount of Grams to
       Gram users on the TON Blockchain as a reward for spending Grams as a
       currency (e.g., if a user spends 10 Grams on goods and services, she may be
       rewarded one Gram from the TON Foundation). These user incentives

                                     5
Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 9 of 85



       would be decided upon and implemented by the TON Foundation’s board
       of directors in the event that the TON Foundation is ever established. Id.

    d. Disputed as inaccurate and misleading. As stated above, Defendants did
       not represent that they would take any action. JX18 at 1. Moreover,
       Defendants have not decided whether they will establish the TON
       Foundation and have communicated that to the Private Placement
       purchasers and the public. Def. 56.1 ¶¶ 226-28, 277; JSF ¶ 149. In the
       event the TON Foundation is never founded, the Grams allocated to it will
       be locked for perpetuity. Def. 56.1 ¶ 231. In the event the TON
       Foundation is established, it will not have any legal or technical ability to
       change the TON Blockchain code, its validation processes or its parameters
       and none of the Grams held by the TON Foundation could be used for
       voting or validating. Def. 56.1 ¶¶ 244-45.

       Additionally, the Risk Factors that were attached as Appendix B to the Pre-
       Sale Primer, Stage A Primer and the Purchase Agreements, expressly
       provided:

            Over time, Telegram intends to establish the TON
            Foundation and to transfer responsibilities related to
            TON and the TON Reserve to the TON Foundation, as
            described in the ‘Governance’ section of the Telegram
            Pre-Sale Primer. There is, however, no timetable for the
            establishment of the TON Foundation or the transfer of
            the responsibilities related to TON and the TON Reserve
            to the TON Foundation, and it is possible that the TON
            Foundation may never be established or that the
            responsibilities and/or assets transferred to the TON
            Foundation may differ from current expectations. JX14 at
            8; JX15 at 8 (emphasis added).

    e. Disputed as inaccurate and misleading. As stated above, Defendants did
       not represent that they would take any action. JX18 at 1. Moreover,
       Defendants did not represent that they would sell Grams and use the
       proceeds for the development and deployment of the TON Project. Rather,
       the December 2017 White Paper contemplated that the TON Reserve
       would sell Grams, but also expressly “reserve[d] the right not to sell any of
       the remaining Grams at all.” JX18 at 128, 130.

       Additionally, as stated above, Defendants have not decided whether to
       establish the TON Foundation and have communicated that to the Private
       Placement purchasers and the public. Def. 56.1 ¶ 226-28, 277; JSF ¶ 149.
       In the event the TON Foundation is established, it will not have any legal or
       technical ability to change the TON Blockchain code, its validation
       processes or its parameters and none of the Grams held by the TON
       Foundation could be used for voting or validating. Def. 56.1 ¶¶ 244-45. As

                                     6
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 10 of 85



                noted above, Defendants expressly disclosed in the Risk Factors that were
                attached as Appendix B to the Pre-Sale Primer, Stage A Primer and the
                Purchase Agreements that “it is possible that the TON Foundation may
                never be established or that the responsibilities and/or assets transferred to
                the TON Foundation may differ from current expectations.” JX14 at 8;
                JX15 at 8.

                Finally, the Risk Factors that were attached as Appendix B to the Pre-Sale
                Primer, Stage A Primer and the Purchase Agreements, expressly provided:

                     The regulatory status of cryptographic tokens, digital
                     assets and blockchain technology is unclear or unsettled
                     in many jurisdictions. It is difficult to predict how or
                     whether governmental authorities will regulate such
                     technologies. It is likewise difficult to predict how or
                     whether any governmental authority may make changes
                     to existing laws, regulations and/or rules that will affect
                     cryptographic tokens, digital assets, blockchain
                     technology and its applications. Such changes could
                     negatively affect Grams in various ways, including, for
                     example, through a determination that Grams are
                     regulated financial instruments that require registration
                     or through the imposition of onerous liquidity
                     requirements. Telegram and the wholly owned
                     subsidiary that Telegram intends to create to act as the
                     issuer in the token sale (the “Issuer”), as applicable, may
                     cease the distribution of Grams, cease the development
                     of the TON Blockchain or cease operations in a
                     jurisdiction in the event that governmental or other
                     actions make such distribution, development and/or
                     operations unlawful or commercially undesirable to
                     continue.

                JX14 at 1; JX15 at 1-2.

              2.     Telegram made statements similar to the above in other materials about

TON, such as stating in the Primer that Telegram would:

          a. develop the complimentary suite of Applications referenced in the Whitepaper,

              which Telegram described as “sophisticated network protocols . . . scheduled to

              be released after the TON Blockchain core” to “further increase the potential uses

              of the TON infrastructure” (JX7 (D.E. 72-7) at 9 (emphasis added));


                                               7
     Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 11 of 85



          b. integrate its popular Messenger app, which then boasted at least 170 million

             monthly users, to capture built-in “demand and value for [Grams]” (id. at 5–6);

             and

          c. sell Grams into the open market post-launch at increasing prices through the TON

             Reserve, and providing the graphical representation reproduced below (id. at 17);

          [image omitted]

Response to No. 2:       Disputed as inaccurate and misleading. As stated in Response to
No. 1 above, the December 2017 White Paper made clear that it was a proposal and
Defendants did not represent that they would take any action in the December 2017 White
Paper. JX18 at 1. Thus, the Primer did not contain “statements similar” to those alleged
in the Commission’s Counterstatement of Undisputed Material Facts No. 1. Rather, like
the December 2017 White Paper, the Primer made clear that it was a proposal and stated
that it provided a “general overview of the proposed technology and its uses.” JX7 at 3
(emphasis added). Defendants also note that by entering into the Purchase Agreements,
purchasers expressly disclaimed any reliance on “any representations or warranties made
by the Issuer or the Parent outside this Purchase Agreement, including but not limited to,
conversations of any kind, whether through oral or electronic communication, or any white
paper or primer[.]” JX11 at 11 (§ 6.3(f)); JX12 at 6 (§ 6.3(f)).

            a. Disputed as inaccurate and misleading. In the first instance, the Primer
               did not describe the TON Applications as “sophisticated network
               protocols,” rather it described the “TON P2P Network used to access the
               blockchains” as a sophisticated network protocol. JX7 at 9. Additionally,
               although the Primer contemplated that some of the TON Applications
               would be released after the TON Blockchain core, the Primer also makes
               clear that it was a proposal and that contained an “[o]utline of the
               [v]ision,” and that the timeline for the launch of the TON Blockchain and
               its Applications was a “roadmap.” JX7 at 3-4, 15. Moreover, the Risk
               Factors attached to the Pre-Sale Primer, Stage A Primer and Purchase
               Agreements as Appendix B also expressly stated that “[t]here is no
               guarantee that such technologies will operate as intended or as described in
               the Technical White Paper or the [relevant] Primer or will be launched
               according to the milestones set forth in the ‘Roadmap’ section of the
               [relevant] Primer.” Def. 56.1 ¶ 176; JX14 at 2-3; JX15 at 3. At this time,
               Telegram has developed two features, TON DNS and TON Payments, to be
               available to be launched with the TON Blockchain, and is planning to have
               two additional features, TON Storage and TON Proxy, developed and
               implemented into the TON Blockchain at launch. Def. 56.1 ¶¶ 62, 65.

               Further, disputed to the extent Plaintiff implies that Telegram committed
               to develop TON Applications “at a later time.” As Telegram stated in the
                                              8
Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 12 of 85



        Public Notice, “Telegram and its affiliates have not made any promises or
        commitments to develop any applications or features for the TON
        Blockchain or otherwise contribute in any way to the TON Blockchain
        platform after it launches. In fact, it is possible that Telegram may never
        do so.” Def. 56.1 ¶ 277; Drylewski Ex. 3.

        Defendants note that by entering into the Purchase Agreements,
        purchasers expressly disclaimed any reliance on “any representations or
        warranties made by the Issuer or the Parent outside this Purchase
        Agreement, including but not limited to, conversations of any kind,
        whether through oral or electronic communication, or any white paper or
        primer[.]” JX11 at 11 (§ 6.3(f)); JX12 at 6 (§ 6.3(f)).

     b. Disputed as inaccurate and misleading. The Primer did not state that
        Defendants “would integrate [their] popular Messenger app . . . to capture
        built-in ‘demand and value for [Grams].’” Rather, the Primer states that
        “Telegram will leverage its existing ecosystem of communities, developers,
        publishers, payment providers, and merchants to drive demand and value
        for TON cryptocurrency.” JX7 at 5.

        Further, the Public Notice states:

             At the time of the anticipated launch of the TON
             Blockchain, Telegram’s TON Wallet application is
             expected to be made available solely on a stand-alone
             basis and will not be integrated with the Telegram
             Messenger service. In this regard, the TON Wallet is
             expected to compete with any other wallet applications
             designed and offered by third parties. Telegram may
             integrate the TON Wallet application with the Telegram
             Messenger service in the future to the extent permitted
             under applicable laws and governmental authorities.”

        Def. 56.1 ¶ 277; Drylewski Ex. 3 (emphasis in the original).

        Moreover, the Risk Factors attached as Appendix B to the Pre-Sale and
        Stage A Purchase Agreements contained a paragraph disclosing the “Risks
        Associated With Integrating the TON Blockchain and Telegram
        Messenger,” which read as follows:

             Although Telegram intends to integrate the TON
             Blockchain with Telegram Messenger as described in the
             “Telegram Messenger-TON Integration” section of the
             [relevant] Primer, Telegram may be unable to achieve
             the intended technical integration between the TON
             Blockchain and Telegram Messenger on the terms
             described in the [relevant] Primer. As a result, adoption

                                      9
Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 13 of 85



             of Grams as a form of currency within Telegram
             Messenger’s existing ecosystem may be more limited
             than anticipated.

        Def. 56.1 ¶ 177; JX14 at 5; JX15 at 6.

     c. Disputed as incomplete and misleading. In the first instance, Defendants
        note that the graphic to which Plaintiff refers reflected the potential
        “Reference Price” for Grams if Telegram were to continue to sell Grams in
        the future, either through private rounds or a public ICO. JX7 at 16-17.
        Further, the Primer makes clear that it was a “proposal” that contained an
        “[o]utline of the [v]ision” for the TON project. Id. at 3-4. Defendants later
        determined not to conduct further private or public sales of Grams, so the
        Reference Price was never used for pricing further sales of Grams from
        Defendants. Rather, at launch, the price of Grams will be determined by
        market forces of supply and demand. JSF ¶ 170. Moreover, the market
        price of Grams will not be dictated by the Reference Price. JSF ¶¶ 170-71.

        While Defendants have reserved the right to establish the TON Foundation,
        which may have the ability to sell Grams into the market if the free market
        price of Grams exceeds the Reference Price at that time, this function is
        designed solely to attempt to lower the market price of Grams to reduce
        upward price volatility and to promote the consumptive use and utility of
        Grams as a bona fide digital currency. Drylewski Ex. 4 at 31.

        As Pavel testified, “after the successful launch of the network as it is
        currently contemplated, there will be a certain market price of Grams
        formed by market forces.” Drylewski Ex. 2 at 297:20-23.

        Shyam Parekh (“Shyam”) also testified that “the price [of Grams] will be
        what it will be, based on supply and demand for any currency, dollar, euro,
        pound. It will be up, down, sideways. It has nothing to do with the
        reference price. . . [A]ny such calculation of a reference price was purely a
        mathematical output and is not a reflection of what any of us or any of the
        investors actually expected the actual price to be. There was a very clear
        understanding internally, and with the investors I spoke to at least that
        supply and demand would set the actual market price independent of
        whatever reference price is involved.” PX14 at 69:25-71:4, Drylewski Ex. 7
        at 70-71.

        Dr. McKeon opined, “While [certain methodologies] address the
        idiosyncratic, or network-specific, component of returns [for cryptoassets],
        it is also important to note the systematic, or market-wide, component.
        Cryptoasset returns are highly correlated.” McKeon Ex. 1 ¶ 209. “Any
        profits related to price appreciation from systematic returns are not
        attributable to the efforts of any particular party, but rather to the market
        forces broadly defined.” Id. ¶ 210.

                                     10
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 14 of 85



                 Moreover, as stated above, Defendants have not decided whether to
                 establish the TON Foundation and have communicated that to the Private
                 Placement purchasers and the public. Def. 56.1 ¶ 226-28, 277; JSF ¶ 149.
                 Defendants expressly disclosed in the Risk Factors that were attached as
                 Appendix B to the Pre-Sale Primer, Stage A Primer and the Purchase
                 Agreements that “it is possible that the TON Foundation may never be
                 established or that the responsibilities and/or assets transferred to the TON
                 Foundation may differ from current expectations.” JX14 at 8; JX15 at 8.

                 Defendants also note that Pavel testified that, after careful study and
                 exploration of the issue, Telegram determined not to engage in a public
                 offering. PX12 at 110:16-112:4. Pavel explained that it was “not fully
                 clear . . . how such an offering could be implemented practically across all
                 jurisdictions in a way that would [allow] us to decrease complexity and
                 unnecessary risks.” Id. Moreover, the term “public offering in the United
                 States” lacks context. Pavel testified that Telegram believed that “a public
                 offering of a right to receive Grams in the future could be treated as an
                 unregistered security” in the United States. Id. Further, Telegram chose to
                 sell the right to receive Grams to the purchasers through Purchase
                 Agreements because they wanted to take the safest route and work with
                 only highly sophisticated purchasers in a Private Placement. See Def. 56.1
                 ¶ 98.

                 Finally, by entering into the Purchase Agreements, purchasers expressly
                 disclaimed any reliance on “any representations or warranties made by the
                 Issuer or the Parent outside this Purchase Agreement, including but not
                 limited to, conversations of any kind, whether through oral or electronic
                 communication, or any white paper or primer[.]” JX11 at 11 (§ 6.3(f));
                 JX12 at 6 (§ 6.3(f)).

               3.      In the Primer, Telegram gave an estimated timeline for the launch of TON,

provided that it would launch, in the first quarter of 2019 (id. at 15), and noted that “the initial

TON vision and architecture will have been implemented and deployed” by 2021, at which point

“the continuous evolution of the TON Blockchain [would] be maintained by the TON

Foundation” (id. at 19).

Response to No. 3:      Disputed as inaccurate and misleading. As stated in Response to
No. 2, the Primer makes clear that it contains only a proposal; any statements in the
Primer were expressly disclaimed by the Purchase Agreements; and the Risk Factors
appended to the Primer stated that the details of the project could be change for any
number of reasons, including compliance with applicable laws and regulations. See
Response to No. 2. Further, the excerpted quotes are misleading. The Primer stated that it


                                                  11
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 15 of 85



estimated the “[d]eployment of the stable version of TON” would occur in the fourth
quarter of 2018, not the first quarter of 2019. JX7 at 15.

Moreover, as stated above, Defendants have not decided whether to establish the TON
Foundation and have communicated that to the Private Placement purchasers and the
public. Def. 56.1 ¶ 226-28, 277; JSF ¶ 149. In the event that the TON Foundation is
established, it will not have any legal or technical ability to change the TON Blockchain
code, its validation processes or its parameters and none of the Grams held by the TON
Foundation could be used for voting or validating. Def. 56.1 ¶¶ 244-45. As noted above,
Defendants expressly disclosed in the Risk Factors that were attached as Appendix B to the
Pre-Sale Primer, Stage A Primer, and the Purchase Agreements that “it is possible that the
TON Foundation may never be established or that the responsibilities and/or assets
transferred to the TON Foundation may differ from current expectations.” JX14 at 8;
JX15 at 8.

                4.      The Primer listed two potential categories of uses for Grams in the

network: for use in connection with and as payments for “validation” of new blocks in the TON

blockchain, and to use with the suite of Applications, although the latter “services [could] be

free” as well. (Id. at 13-14.)

Response to No. 4:       Disputed as inaccurate, incomplete and misleading for the reasons
stated in Responses to Nos. 1 and 2 above. Moreover, the Primer listed a range of uses for
Grams thus describing them as only “two potential categories” is misleading. The Primer
emphasizes the potential for the widescale adoption of Grams as a currency for
consumptive use. For example, the Primer also states that users can buy and sell
advertisements in public channels, order the delivery of physical goods, and support
publishers and content creators. JX7 at 13-14. Further, the full text of the quoted
statements, provides that “In addition to payments for all digital and physical assets sold by
individual merchants within the Telegram ecosystem and on other projects integrated with
TON,” the Grams can be used in connection with validation activities, payment for services
provided by apps built on the platform, payment for storing data securely in a
decentralized way, payment for registering blockchain-based domain names and hosting
TON-sites, payment for hiding identity and IP addresses and payment for bypassing
censorship imposed by local ISPs. Id. (emphasis added). The Primer also explained that
Telegram envisioned that “[a] whole new economy saturated with goods and services sold
for cryptocurrency will be born — similar to WeChat’s fiat-based marketplace, but not
confined to a centralized service.” Id. at 5. In addition to being used in the TON
Applications and in connection with validation activities, Defendants anticipate that Grams
will be immediately useable (i) as tender for commercial transactions and a medium of
exchange for users on the TON Blockchain and (ii) to serve as voting power for Gram
holders required to support or oppose changes in the TON Blockchain protocol. Def. 56.1
¶ 56. Further, there have been numerous public reports, websites, and articles regarding
the development of applications and uses of Grams and the TON Blockchain by third
parties. See Drylewski Ex. 4 at 12-16; Drylewski Ex. 10 at 2-6.

                                                 12
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 16 of 85



              5.      The Primer is accessible to the public. (Stips. at ¶ 99.)

Response to No. 5:       Undisputed for purposes of Plaintiff’s motion but subject to
clarification. The Primer was distributed to some potential and all actual purchasers in
late 2017 and early 2018 under the expectations of confidentiality. JSF ¶¶ 75. Despite
restrictions by Defendants, the Offering Materials were placed on the internet by unknown
third parties and have become accessible to the public without Defendants’ consent. JSF
¶¶ 98-99.

              6.      On or about October 8, 2019, Telegram published terms of service for

“Grams Wallet” to govern use of the application “whether as a standalone application or as

incorporated into the Telegram Messenger application.” (PX139.)

Response to No. 6:      Disputed because the cited materials do not support the stated
proposition. The terms of service state that they were “last updated” on October 8, 2019.
PX139.

              7.      By this time in October 2019, Telegram had approximately “300 million

monthly active users.” (PX12 (D.E. 81-12), Durov Tr. at 43:11–13.)

Response to No. 7:         Undisputed for purposes of Plaintiff’s motion but irrelevant to
Plaintiff’s claims in this action.

B.     Telegram’s January 6, 2020 Public Notice

              8.      On or about January 6, 2020, Telegram issued a “Public Notice About the

TON Blockchain and Grams” (the “Public Notice”). (DX 3 (D.E. 73-3).) In the Public Notice,

Telegram made the following statements, among others:

           a. “[I]t is possible that Telegram may never” “develop any applications or features

              for the TON Blockchain or otherwise contribute in any way to the TON

              Blockchain platform after it launches.” (Id. at 1.)

           b. “Telegram or its employees may, but do not commit to, hold any Grams following

              the launch of the TON Blockchain.” (Id. at 2.)

           c. Telegram “may integrate the TON Wallet application with the Telegram

              Messenger service in the future” to the extent permitted by law. (Id.)

                                                13
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 17 of 85



           d. While it is Telegram’s “goal and hope” that third parties will take over TON, it

               “cannot [ ] guarantee that anyone” will do so. “ (Id. at 1.)

           e. “Telegram has been careful not to speak publicly about” “rumors in the media

               and speculation about the details of [the TON] project” “to ensure that the TON

               Blockchain and Grams can operate in a way that is compliant with all relevant

               laws and regulations.” (Id. (emphasis in original).)

           f. “[T]he TON Blockchain on which Grams will function is still in a Beta Test

               phase.” (Id.)

Response to No. 8:       Undisputed for purposes of Plaintiff’s motion. The full text of the
Public Notice is included in paragraph 277 of Defendants’ Local Rule 56.1 Statement and
in Drylewski Ex. 3.

               9.      One media report noted the Public Notice was “likely a tactic in

Telegram’s fight with the SEC” and quoted the founder of a cryptocurrency research firm as

saying: “Distancing the Ton Wallet from the Telegram app. . . makes sense if you’re trying not to

trip the ‘efforts of others’ prong of the Howey test, but not if you’re actually trying to distribute a

useful token to your target users.” (PX140.)

Response to No. 9:        Undisputed for purposes of Plaintiff’s motion that the speaker in
the cited material made such a statement. Disputed to the extent that the cherry-picked
material appears to have been written by a third-party without authority to speak for
Defendants and without knowledge of Defendants’ plans for the future of the TON Project
or reasons for releasing the Public Notice. The same article also suggested, among other
things, that “[t]he goal” of the Public Notice was “to make TON more decentralized,” with
“other developers [] creating distributed apps on the platform.” PX140. Defendants note
that although the subjective reaction of the market is irrelevant to the legal claims in this
case, the SEC’s selection of only certain cherry-picked articles does not provide any
evidence of how potential Gram purchasers viewed the Public Notice. See, e.g.,
https://twitter.com/telegram/status/1214144878071943168 (comment to Telegram’s twitter
Public Notice post stating, “So TON seems really separated from Telegram.”). Further, the
cited information is irrelevant to Plaintiff’s claims in this case.

               10.     Another media outlet reported that “Telegram isn’t going to merge its

cryptocurrency wallet and messenger app – for now” and noted that “perhaps the intent to

                                                  14
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 18 of 85



separate the apps at launch is to reinforce Telegrams [sic] claims that it doesn’t have control over

its Blockchain, but that remains to be seen. . . .” (PX141.)

Response to No. 10:        Undisputed for purposes of Plaintiff’s motion that the speaker in
the cited material made such a statement. Disputed to the extent that the cherry-picked
material appears to have been written by a third-party without authority to speak for
Defendants and without knowledge of Defendants’ plans for the future of the TON Project
or reasons for releasing the Public Notice. Further, the cited information is irrelevant to
Plaintiff’s claims in this case.

C.     Telegram Has Not Committed to Walking Away from TON and Has Always Sought
       to Retain Its “Flexibility”

               11.     Telegram has not—in the Public Notice or otherwise—committed to

walking away from the TON project after launch.

Response to No. 11:       Undisputed for purposes of Plaintiff’s motion but subject to
clarification. Defendants have expressly stated on multiple occasions and from the
beginning of the TON Project that they are not required to, and indeed may not, take any
additional efforts with respect to the development of the TON Blockchain following its
launch. Drylewski Ex. 3; see also Drylewski Ex. 2 at 257:16-21, 266:22-25. Specifically, the
Public Notice states: “Telegram will have no control over TON . . . Once [the TON
Blockchain] is launched, Telegram will occupy the same position as any other party with
respect to the TON Blockchain and will not have any control over, any unique rights
within, or any responsibility for the management of, the TON Blockchain.” Drylewski Ex.
3. It further states: “Telegram and its affiliates have not made any promises or
commitments to develop any applications or features for the TON Blockchain or otherwise
contribute in any way to the TON Blockchain platform after it launches. In fact, it is
possible that Telegram may never do so.” Id. Moreover, the Primer stated that “Telegram
will serve as a launch pad for TON . . . but the future of TON is in the hands of the global
open-source community.” JX7 at 19.

               12.     Telegram has not—in the Public Notice or otherwise—committed to not

holding or selling Grams after the launch of TON.

Response to No. 12:       Disputed. Telegram has committed not to hold any Grams for its
own benefit at any time following the launch of the TON Blockchain. Def. 56.1 ¶ 88;
Drylewski Ex. 2, Durov Dep. at 273:3-11. The only scenario in which Defendants would
hold any Grams following launch is to provide small incentive payments to Gram users to
promote the consumptive use of Grams. Drylewski Ex. 5 at 5; JSF ¶¶ 157, 163. Defendants
will in no way be able to use these Grams or profit from them. Further, neither Telegram
nor its employees will “take part in voting or validating in connection with the TON
Blockchain. This voluntary decision was made in order to avoid any perception that
Telegram or its employees can or will exercise control over the TON Blockchain following

                                                 15
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 19 of 85



its launch.” Drylewski Ex. 3. Further, disputed as irrelevant to the Plaintiff’s claims in
this action.

               13.     Telegram has not—in the Public Notice or otherwise—committed that it

will not integrate the TON Wallet into the Messenger app, which Telegram will indisputably

continue to develop after the launch of TON.

Response to No. 13:        Undisputed for purposes of Plaintiff’s motion but subject to
clarification. Defendants have expressly stated on multiple occasions and from the
beginning of the TON project that they reserved the right to change, modify or eliminate
any aspects of the TON Blockchain platform, including the TON Wallet, until its launch
and that they will have no obligation to develop TON Blockchain applications after the
launch of the TON Blockchain. Def. 56.1 ¶ 176; JX14 at 2-3; JX15 at 3. The full text of the
relevant part of the Public Notice states, “At the time of the anticipated launch of the TON
Blockchain, Telegram’s TON Wallet application is expected to be made available solely on
a stand-alone basis and will not be integrated with the Telegram Messenger service. In this
regard, the TON Wallet is expected to compete with any other wallet applications designed
and offered by third parties. Telegram may integrate the TON Wallet application with the
Telegram Messenger service in the future to the extent permitted under applicable laws
and governmental authorities.” Drylewski Ex. 3. Further, disputed as irrelevant to the
Plaintiff’s claims in this action.

               14.     Telegram has not—in the Public Notice or otherwise—committed to never

establishing the TON Foundation after the launch of TON.

Response to No. 14:       Undisputed for purposes of Plaintiff’s motion but subject to
clarification. Defendants have expressly stated on multiple occasions that they have not yet
decided whether to establish the TON Foundation and have communicated to the Private
Placement purchasers and the public that the TON Foundation may never be established.
JSF ¶¶ 148-49; Def. 56.1 ¶¶226-28. The full text of the relevant part of the Public Notice
states, “Telegram is under no obligation, and makes no promise or commitment, to ever
establish a TON Foundation or similar entity in the future.” Drylewski Ex. 3. Further,
disputed as irrelevant to the Plaintiff’s claims in this action.

               15.     Telegram has at all times maintained, and continues to maintain, that it has

the flexibility to do all of the things enumerated above if it so chooses in the future, including

flexibility with respect to the TON Wallet, the TON Foundation, whether to permit its employees

to act as validators and hold Grams, and other features of TON. (See, e.g., infra ¶¶ 16–19.)

Response to No. 15:      Undisputed for purposes of Plaintiff’s motion. Defendants have at
all times maintained, and continue to maintain, that they retain flexibility over all aspects

                                                  16
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 20 of 85



of the TON project, in part in order to comply with applicable legal and regulatory
requirements. Def. 56.1 ¶ 176; JX14 at 2-3; JX15 at 3.

               16.     For example, Durov told one Initial Purchaser in January 2018: “We’ve

talked a lot with Skadden about our ideas re Foundation. While I was pushing it forward, their

advice was clear – in times when the future (and current) regulation is uncertain, retain

flexibility . . . . If we want to be able to evolve and adapt to a constantly changing environment,

we shouldn’t limit ourselves in any significant way. . . As you and [REDACTED] said during

our dinner in Paris, nobody knows when the time is right to move everything to the Foundation.

This time may come tomorrow. It may come next year. Or in ten years. So we made sure we left

that door open without guaranteeing any restricting timeframe.” (PX25 (D.E. 81-25) at TLGRM-

007-00000320.)

Response to No. 16:   Disputed as incomplete and misleading. The full text of the quoted
communication states:

               We’ve talked a lot with Skadden about our ideas re Foundation.
               While I was pushing it forward, their advice was clear - in times
               when the future (and current) regulation is uncertain, retain
               flexibility. It made a lot of sense to me, as it seems to go in line
               with the larger Telegram approach, which we employ not only
               on legal matters, but also on the engineering side and product-
               wise.

               I think we both don’t know what the laws and markets will be
               even in 5 months from now, let alone 5 years. If we want to be
               able to evolve and adapt to a constantly changing environment,
               we shouldn’t limit ourselves in any significant way. Nobody
               knows the future and nobody can do responsible planning for
               more that [sic] a few months ahead. The only parties that would
               benefit from us being restricted in ways we can evolve and invest
               resources are probably our competitors.

               As you and [REDACTED] said during our dinner in Paris,
               nobody knows when the time is right to move everything to the
               Foundation. This time may come tomorrow. It may come next
               year. Or in ten years. So we made sure we left that door open
               without guaranteeing any restricting timeframe.


                                                 17
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 21 of 85



PX25 at TG-007-00000320.

               17.     Durov testified that Telegram has from the start reserved for itself the

flexibility to change features of the TON project, including with respect to TON Wallet, the

TON Foundation, and the role of Telegram in validating blockchain nodes. (PX12 (D.E. 81-12),

Durov Tr. at 158:23–162:19, 261:22–262:21, 276:17–277:25, 301:2–9.)

Response to No. 17:        Undisputed for purposes of Plaintiff’s motion but subject to
clarification. Pavel testified that the TON Foundation will not act as a validator and the
Public Notice states that neither Telegram nor its employees can act as validators.
Drylewski Ex. 2 at 163:12-14; Drylewski Ex.3. Further, Defendants have at all times
maintained, and continue to maintain, that they retain flexibility over all aspects of the
TON project, in part in order to comply with applicable legal and regulatory requirements.
Def. 56.1 ¶ 172; JX14 at 1, 2-3; JX15 at 1-2, 3. For example, Defendants have committed to
removing the TON Foundation’s Gram-buying function to alleviate concerns articulated by
the SEC. JSF ¶ 168.

               18.     Hyman told an Initial Purchaser on a telephone call in January 2018 that

the “[p]lan is to have the option or ability to intervene in the market but in an understandable and

predictable [way]” through the TON reserve. (PX1 (D.E. 81-1), Ex. B at Bates 1907.)

Response to No. 18:      Disputed to the extent that the cited material is created by a third-
party purporting to reflect “notes” from a communication between a purchaser and
Hyman. Further, disputed that the purchaser’s notes are an accurate and
contemporaneous reflection of the purchaser’s conversation with Hyman. The purchaser
represented that the conversation with Hyman occurred on January 11, 2018, but the notes
are dated January 29, 2018 – 18 days after the purported conversation. PX 1 at 2, Exhibit
B. Also, disputed to the extent that Plaintiff added the word “way” to the purchaser’s
notes. Finally, disputed as misleading to the extent Plaintiff implies that the purported
statement by Hyman in January 2018, reflects Telegram’s current plans. Defendants note
that the Risk Factors stated:

               Over time, Telegram intends to establish the TON Foundation
               and to transfer responsibilities related to TON and the TON
               Reserve to the TON Foundation, as described in the
               “Governance” section of the [relevant] Primer. There is,
               however, no timetable for the establishment of the TON
               Foundation or the transfer of the responsibilities related to TON
               and the TON Reserve to the TON Foundation, and it is possible
               that the TON Foundation may never be established or that the
               responsibilities and/or assets transferred to the TON
               Foundation may differ from current expectations.

                                                18
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 22 of 85



JX14 at 8; JX15 at 8. Further, disputed for the reasons stated in Response to No. 2 above.
While Defendants have reserved the right to establish the TON Foundation, which may
have the ability to sell Grams into the market if the free market price of Grams exceeds the
Reference Price at that time, this function is designed to attempt to lower the market price
of Grams to reduce upward price volatility and to promote the consumptive use and utility
of Grams as a bona fide digital currency. Drylewski Ex. 4 at 31.

               19.     Defendants state in their interrogatory responses that they “have reserved

and continue to reserve all rights to change, modify, or eliminate the existence or details of the

TON Blockchain, the TON Foundation, or any ‘price stabilization’ functions.” (PX23 (D.E. 81-

23) at 31; see also id. at 8; Def. Br. at 13–14, 19 (discussing “the flexibility [Telegram]

maintained regarding [the] details” of the TON project).)

Response to No. 19:        Undisputed for purposes of Plaintiff’s motion.

II.    TELEGRAM HAS PUT FORTH NO EVIDENCE REGARDING THE TON
       BLOCKCHAIN’S STATE OF DEVELOPMENT AT LAUNCH

A.     Telegram Marketed Few, if Any, Expected Uses for Grams

               20.     Telegram in the Primer spoke of the Applications (see supra ¶ 2) that

could use Grams as well as the use of Grams in connection with validation activities. (JX7 (D.E.

72-7) at 14.) But the Primer also noted that the Applications could function without Grams: “All

of these services can be free for the users since the application owners may choose to cover the

corresponding fees, and adopt a freemium or an advertisement-based business model.” (Id.)

Response to No. 20:       Disputed as inaccurate and misleading. First, disputed to the
extent that it suggests these Applications could function without the TON Blockchain,
which they clearly could not. Second, disputed to the extent that Plaintiff suggests that
Grams can only be used in the TON Applications or with validation activities. In addition
to being used in the TON Applications and in connection with validation activities,
Defendants anticipate that Grams will be immediately useable (i) as tender for commercial
transactions and a medium of exchange for users on the TON Blockchain and (ii) to serve
as voting power for Gram holders required to support or oppose changes in the TON
Blockchain protocol. Def. 56.1 ¶ 56. Further, there have been numerous public reports,
websites, and articles regarding the development of applications and uses of Grams and the
TON Blockchain by third parties. See Drylewski Ex. 4 at 12-16; Drylewski Ex. 10 at 2-6.



                                                 19
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 23 of 85



              21.     Telegram is still working on the Applications which are not ready for

launch but which Durov described as “nice to have.” (PX12 (D.E. 81-12), Durov Tr. at 258:9–

259:12.)

Response to No. 21:        Disputed as inaccurate and misleading. The complete text of the
referenced testimony provides: “We consider the testing of the core components of the
TON network to be complete; however, certain additional functionality of TON, that would
be nice to have, but that would not be necessary for the launch. It’s still required and that
is the kind of testing that we are focused on right now.” PX12 at 258:9-259:12. Further,
Defendants note that at this time, Telegram has developed two features, TON DNS and
TON Payments, to be available to be launched with the TON Blockchain, and is planning
to have two additional features, TON Storage and TON Proxy, developed and implemented
into the TON Blockchain at launch. Def. 56.1 ¶¶ 62, 65.

              22.     The Public Notice does not provide a list of vendors that will be accepting

Grams in exchange for goods and services, or apps that may accept Grams.

Response to No. 22:     Undisputed for purposes of Plaintiff’s motion but subject to
clarification. Defendants have submitted a list of public reports, websites and other
resources regarding the development or potential development of applications and uses for
Grams and the TON Blockchain to Plaintiff. These sources are publicly available for
anyone to view. Def. 56.1 ¶ 274; Drylewski Ex. 4 at 12-16; Drylewski Ex. 10 at 2-6; see also
McKeon Ex. 2 ¶¶ 28-30.

              23.     Telegram has submitted a chart of “public reports, websites and other

resources regarding the development or potential development of applications and uses for

Grams.” (DX4 (D.E. 73-4) at 12–16 (Resp. No. 5); see also DX10 (D.E. 73-10) at 2–5.)

Response to No. 23:      Undisputed for purposes of Plaintiff’s motion.

              24.     Telegram’s chart does not distinguish which potential applications have

been developed, which are in the process of development, and which are theoretical.

Response to No. 24:       Disputed as inaccurate and misleading. These sources provided in
the chart are publicly available, so anyone can visit the links to determine the current
status of any of the potential applications listed. Further, disputed to the extent Plaintiff
suggests that none of the applications on the list provided by Defendants have been
developed for use on the TON Blockchain. The listed applications are developed by third
parties and Defendants cannot warrant if and when they are or will be complete. Further,
disputed to the extent Plaintiff suggests that the list is comprehensive and that other
applications do not exist. As Defendants have stated, “[b]ecause the TON Blockchain has

                                               20
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 24 of 85



not yet launched, the existence and development of all potential applications, smart
contracts or other services on the TON Blockchain is not currently known and may not be
known unless and until the TON Blockchain is launched.” Drylewski Ex. 4 at 16.

                 25.   There is no direct, reliable evidence in the record regarding the nature or

state of any of the potential applications listed in Telegram’s chart.

Response to No. 25:        Disputed for the reasons stated in Response to No. 24.

                 26.   Prof. Maurice Herlihy reviewed the applications listed in Telegram’s

submission and concluded that only eight of the 50 applications therein listed are actually

existing products that could theoretically use Grams for in-app payments assuming they in fact

become integrated into the TON Blockchain. (PX9 (D.E. 81-9) Expert Report of Maurice P.

Herlihy (“Herlihy Rep.”) at ¶ 37 & App’x C.)

Response to No. 26:        Disputed. Dr. Herlihy’s unsworn expert report does not constitute
admissible evidence. It is also disputed that such an opinion is relevant, reliable or valid.
McKeon Ex. 1 at ¶¶ 154-65; McKeon Ex. 2 at ¶¶ 28-32. Further, disputed as irrelevant to
Plaintiff’s claim in this action. Finally, disputed to the extent Plaintiff suggests that the list
is comprehensive and that other applications do not exist. As Defendants have stated,
“[b]ecause the TON Blockchain has not yet launched, the existence and development of all
potential applications, smart contracts or other services on the TON Blockchain is not
currently known and may not be known unless and until the TON Blockchain is launched.”
Drylewski Ex. 4 at 16.

                 27.   Professor Herlihy is of the opinion that most of the remaining potential

applications in Telegram’s chart are compiler code potentially usable to assist operation of the

network. (Id.)

Response to No. 27:      Disputed. Dr. Herlihy’s unsworn expert report does not constitute
admissible evidence. It is also disputed that such an opinion is relevant, reliable or valid.
Further, disputed as irrelevant to Plaintiff’s claim in this action. McKeon Ex. 1 at ¶¶ 154-
65, Exhibit 4; McKeon Ex. 2 at ¶¶28-32.

                 28.   The record contains no evidence that Telegram took any steps towards

lining up vendors that would accept Grams as a form of payment. (See, e.g., PX199, Perekopsky

Tr. at 163:22–164:18 (“We didn’t proactively reach out to vendors.”).)


                                                 21
       Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 25 of 85



Response to No. 28:       Disputed as incomplete and misleading. Ilya testified that the
team did not proactively reach out to vendors before the technology was completely ready,
such as after launching the testnet, because “when you speak to the company, if you cannot
really start doing something for this company practically, it doesn’t make sense to meet
them.” Malloy Ex. 2 at 163:22-164:11. Further, Ilya testified that several of the purchasers
with experience in blockchains had conversations with vendors and companies who
expressed interest in using Grams after the launch. Id. at 159:7-164:18 (“If they were
funds, for example, they were saying: ‘Okay, we have different companies in our portfolio,
start-ups, and we think that this blockchain, TON and cryptocurrency as a means of
payment can potentially be very interesting for our projects that we have in our
portfolio.’”). In particular, Ilya testified that two companies expressed interest in
integrating Grams into their online marketplace “when [Grams are] readily available.” Id.
at 162:2-163:19.

              29.     Parekh testified that he was not aware of anyone who planned to use

Grams as a payment for goods or services as of December 2019. (PX200, Parekh Tr. at 163:12–

15.)

Response to No. 29:    Disputed as incomplete and misleading. Shyam testified that he
did not have any knowledge of any efforts taken to sign up vendors who would accept
Grams as a form of payment. The complete testimony states:

              Q. What efforts has Telegram undertaken to sign up vendors
              who would accept Grams as a form of payment for goods or
              services?

              ...

              A. I can’t comment. I think you would have to ask Ilya.

              Q. Are you aware of any vendors who have agreed as of today
              to accept Grams as a form of payment for any goods or services?

              A. I am not aware.

PX200 at 163:6-15. Further, disputed for the reasons stated in Response to No. 28.

              30.     On or about August 29, 2019, a representative of BitPay, “the largest

payment processor of Bitcoin in the world,” contacted Telegram about “the possibility of

accepting Grams on [the BitPay] platform.” (PX142.)

Response to No. 30:       Undisputed for purposes of Plaintiff’s motion. Further, disputed
for the reasons stated in Response to No. 28.


                                              22
        Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 26 of 85



                 31.   Telegram did not respond to BitPay’s email. (PX14 (D.E. 81-14), Parekh.

Tr. 239:7–24.)

Response to No. 31:       Disputed to the extent Plaintiff suggests that Defendants have not
or will not attempt to integrate Grams for use with third-party vendors. Disputed for the
reasons stated in Response to No. 28.

                 32.   Telegram tried “hard to close” digital asset platforms to permit users to

trade Grams in exchange for fiat currency. (SEC 56.1 at ¶ 317(e); see generally id. at ¶¶ 195–

212.)

Response to No. 32:       Disputed as inaccurate, incomplete and misleading. Defendants
did not state they tried “hard to close” any digital asset platform. Rather, Alexander
Filatov of TON Labs, Inc. —an independent company, not affiliated with Defendants—
stated that he will “try hard to close Coinbase.” PX95; see also JSF ¶¶ 179-182; Malloy Ex.
3 at 257:3-24; “The Crypto World Still Doesn’t Understand Telegram’s Plan, Says TON
Labs,” Cryptobriefing (Sep. 29, 2019) (https://cryptobriefing.com/telegram-ton-labs/)
(“‘TON will be the fastest decentralized blockchain in the market,’ explained Filatov, but
when people write about TON Labs, they still ‘confuse us with Telegram.’”) (emphasis in
original). Further, Ilya testified that companies who provided custody solutions and
exchanges “were reaching out to [Telegram], rather than [Telegram] reaching out to
them.” PX13 at 166:20-167:1.

Finally, disputed to the extent Plaintiff suggest that communications with exchanges
implies that the Grams will bear characteristics of securities. As Pavel explained, “The
vision for Grams is that of a mass-market, multipurpose currency used by a big number of
consumers. This currency would be not unlike other popular cryptocurrencies and digital
currencies, and in that sense, for consumers to be able to transact in Grams freely and use
Grams as a means of exchanging value, there would need to be certain services or
platforms that would allow consumers to obtain Grams from the market; so it was our
expectation that just like currencies such as Bitcoin and Ethereum are listed and traded on
exchanges such as Coinbase and similar services, Grams would be likewise convertible to
other currencies, as we believe it is a fundamental characteristic of currency to be
exchangeable.” Musoff Ex. 1 at 324:8-22.

                 33.   There is no evidence in the record that Telegram or anyone else has

marketed Grams to secondary market purchasers as currency or commodities.

Response to No. 33:      Disputed as inaccurate and misleading. Further, disputed that use
of the term “marketed” is vague and ambiguous. As Ilya testified, Telegram did not
proactively reach out to vendors before the technology was completely ready, such as after
launching the testnet, because “when you speak to the company, if you cannot really start
doing something for this company practically, it doesn’t make sense to meet them.” Malloy

                                                23
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 27 of 85



Ex. 2 at 163:22-164:11. Further, Ilya testified that several of the purchasers with
experience in blockchains had conversations with vendors and companies who expressed
interest in using Grams after the launch. Id. at 159:7-164:18 (“If they were funds, for
example, they were saying: ‘Okay, we have different companies in our portfolio, start-ups,
and we think that this blockchain, TON and cryptocurrency as a means of payment can
potentially be very interesting for our projects that we have in our portfolio.’”). In
particular, Ilya testified that two companies expressed interest in integrating Grams into
their online marketplace “when [Grams are] readily available.” Id. at 162:2-163:19.

Further, Defendants have consistently characterized Grams as a currency, commodity and
medium of exchange during the Private Placement. See, e.g., JX7 at 5 (“Telegram is
uniquely positioned to establish the first mass-market cryptocurrency by providing a
platform that combines these properties.”); JX8 at 5 (same); JX9 at 5 (same). The Public
Notice also emphasized that “Grams won’t help you get rich” because Grams are a
currency, “NOT investment products and there should be NO expectation of future profit
or gain from the purchase, sale or holding of Grams.” Def. 56.1 ¶ 277; Drylewski Ex. 3
Finally, the cited information is irrelevant to Plaintiff’s claims in this action.

               34.    There is no evidence in the record that the association of entities working

in conjunction with Telegram—Blackmoon Crypto, Gram Vault, TON Ventures and TON Labs

(see SEC 56.1 at ¶¶ 268–317)—attempted to procure any vendor that would accept Grams in

exchange for goods or services.

Response to No. 34:         Disputed as misleading and inaccurate. None of the cited material
indicates that the referenced entities are an “association of entities working in conjunction
with Telegram”. See Defendants’ Response to Plaintiff’s Local 56.1 Statement in Support
of Its Motion for Summary Judgment (ECF No. 95) (“Defendants’ 56.1 Response”),
Responses to Nos. 268–317. To the contrary, none of these entities is an affiliate of
Telegram. JSF ¶¶ 179-203. Shyam has represented to purchasers and other entities that
“TON Labs [is] an independent company who have been assisting Telegram with the
testing. They aren’t a subsidiary or affiliate of Telegram, so if you want to have a
discussoon [sic] about your grams it might be better for you and I to speak.” See PX110;
see also Malloy Ex. 3 at 257:3-24. And some have publicly confirmed as much. See The
Crypto World Still Doesn’t Understand Telegram’s Plan, Says TON Labs,” Cryptobriefing
(Sep. 29, 2019) (https://cryptobriefing.com/telegram-ton-labs/) (“‘TON will be the fastest
decentralized blockchain in the market,’ explained Filatov, but when people write about
TON Labs, they still ‘confuse us with Telegram.’”) (emphasis in original); PX107
(“‘Blackmoon crypto exchange has no relation to Ilya Perekopsky nor anyone else
employed by Telegram,’ Seydak told CoinDesk by email.”). Finally, the cited information
is irrelevant to Plaintiff’s claims in this action.

               35.    Blackmoon Crypto marketed its services to secondary market purchasers

as providing the ability to trade fiat currency into Grams: “Traders will have access to Gram

                                               24
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 28 of 85



tokens on the Blackmoon Exchange right after Telegram Open Network launch. Real on-chain

Grams, available for withdrawal to Telegram native wallet. No lock-up. No futures or other

derivatives.” (PX108 (D.E. 81-108) at 1.)

Response to No. 35:      Undisputed for purposes of Plaintiff’s motion that the referenced
materials contain the quoted language but subject to clarification. There is no assurance
that the quoted article written by a third-party is reliable, valid or reflects Defendants’
views. Disputed to the extent Plaintiff suggests the cited material indicates Blackmoon is
affiliated with or made these statements on behalf of Defendants. Blackmoon has publicly
denied any connection with Telegram. See PX107; see also Defendants’ 56.1 Response,
Responses to Nos. 268-85, 314, 317. Further, disputed as irrelevant to Plaintiff’s claims in
this action.

               36.     When Blackmoon Crypto provided Telegram a “SUMMARY OF BIZ-

DEV RESPONSIBILITIES” in June 2018, it included “Market-Making/Liquidity Providers,”

negotiating with crypto exchanges, and helping Initial Purchasers towards “a smoother

liquidation” of Grams, but did not include anything about finding uses for Grams—as a

commodity or medium of exchange. (PX88 (D.E. 81-88).)

Response to No. 36:       Disputed as misleading and inaccurate. Further, disputed to the
extent Plaintiff suggests the cited material indicates Blackmoon is affiliated with or made
these statements on behalf of Defendants. Blackmoon has publicly denied any connection
with Telegram. See PX107; see also Defendants’ 56.1 Response, Responses to Nos. 268-85,
314, 317. Further, disputed for the reasons stated in Response to No. 32. Finally, the cited
information is irrelevant to Plaintiff’s claims in this action.

               37.     Telegram’s expert acknowledges that cryptoassets “experience a higher

frequency of extreme returns.” (PX129 (D.E. 81-129) Rebuttal Rep. of Stephen McKeon at ¶

52.) This is inconsistent with use of such cryptoassets as a currency. (Id.)

Response to No. 37:       Disputed as inaccurate and misleading. Plaintiff misquotes and
mischaracterizes Dr. McKeon’s opinion. Nowhere in the cited material does Dr. McKeon
state that “cryptoassets ‘experience a higher frequency of extreme returns’” or suggest that
fact is “inconsistent with use of such cryptoassets as a currency.” In the cited material, Dr.
McKeon was actually providing criticism of the methodology used by Plaintiff’s own
expert, Dr. Taveras, stating (text omitted by Plaintiff in italics):

               Finally, prior research has documented at least two features of
               cryptoasset returns that violate assumptions underlying Dr.

                                                 25
       Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 29 of 85



                 Taveras’ use of Geometric Brownian Motion (GBM) in her
                 simulation analysis. The first is periods of volatility clustering
                 (Othman et al., 2019). Hence it [is] incorrect to assume constant
                 sigma, as it is more accurately modelled as time varying. The
                 second is that log returns of cryptoassets violate the normality
                 assumption in GBM. Cryptoasset log returns exhibit “fat tails,”
                 meaning a higher frequency of extreme returns, relative to what
                 would be expected under a normal distribution.

McKeon Ex. 2 ¶ 52.

B.         Telegram Set Out to Create a Revolutionary Blockchain Based on Ambitious
           Technological Goals

                 38.    Telegram told readers of the Primer that Bitcoin and Ethereum “don’t

have the capacity to replace VISA or Mastercard” because “[i]n their current architecture they

are limited to a maximum of only 7 transactions per second for Bitcoin and 15 transactions per

second for Ethererum, resulting in insufficient speeds and higher transaction costs.” (JX7

(D.E.72-7) at 4.)

Response to No. 38:        Undisputed for purposes of Plaintiff’s motion.

                 39.    Telegram explained to readers that “[t]o reach mainstream adoption [] a

cryptocurrency [] and its underlying blockchain” have to, among other things, “allow for

processing millions of transactions per second and accommodating hundreds of millions of

active users.” (Id.)

Response to No. 39:        Undisputed for purposes of Plaintiff’s motion.

                 40.    The Primer explained that Telegram’s “vision”—the purpose of the TON

project—was to “establish the first mass-market cryptocurrency” meeting these conditions. (Id.

at 4-5.)

Response to No. 40:         Undisputed for purposes of Plaintiff’s motion but subject to
clarification. The full text of the quoted material provides, “Telegram is uniquely
positioned to establish the first mass-market cryptocurrency by providing a platform that
combines these properties.” JX7 at 5 (“these properties” referring to (1) speed and
scalability; (2) intuitive user interfaces; and (3) an engaged user base). Further, disputed

                                                26
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 30 of 85



as to the use of the term “purpose” and to the extent Plaintiff suggests there is only one
purpose behind the TON Blockchain project. As Pavel testified, “[t]he vision for Grams is
that of a mass-market, multipurpose currency used by a big number of consumers. This
currency would be not unlike other popular cryptocurrencies and digital currencies, and in
that sense, for consumers to be able to transact in Grams freely and use Grams as a means
of exchanging value, there would need to be certain services or platforms that would allow
consumers to obtain Grams from the market . . .” Musoff Ex. 1 at 324:8-16.

               41.     As part of the “Risk Factors” appendix to the Pre-Sale and Stage A

Primers, Telegram acknowledged “Risks Relating to the Further Development and Acceptance

of Blockchain Technology and Cryptocurrencies.” (JX14 (D.E. 72-14) at ¶ 4.)

Response to No. 41:        Undisputed for purposes of Plaintiff’s motion.

               42.     It also warned Initial Purchasers that development of the TON Blockchain

and the TON wallet would require “significant capital, the expertise of Telegram’s management

and substantial time and effort by skilled developers and other parties,” and that there could be

“no guarantee that such [new] technologies will operate as intended . . . .” (Id. at ¶ 5.)

Response to No. 42:        Undisputed for purposes of Plaintiff’s motion.

C.     Many Have Expressed Doubts from the Start about Telegram’s Ability to Create
       the TON Platform It Marketed

               43.     In a February 2018 article titled “Telegram: Crypto for the Masses,” the

Economist noted that Telegram’s “bold ambitions could still fail to be realized” because research

into the technology Telegram intends to use like “infinite sharding” and “hypercube routing”

“was abandoned years ago by other developers.” (PX143.)

Response to No. 43:       Undisputed for purposes of Plaintiff’s motion but subject to
clarification to the extent that there is no assurance that the quoted article written by a
third-party is reliable or valid. Moreover, the quoted article also states:

               One potential obstacle is technology. Unlike other projects
               funded by ICOs, which rely on existing technology, Telegram
               plans to build a new blockchain, a type of decentralised ledger,
               with a new architecture, notes Lex Sokolin of Autonomous, a
               research firm. That is entirely achievable; Filecoin, for
               example, has already done so for data storage.

                                                 27
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 31 of 85



Further, disputed to the extent Plaintiff suggests that the above material means the TON
Blockchain is not currently ready to be launched. PX12 at 258:9-259:12; McKeon Ex. 1 ¶
29; JX20; JX22. Further, disputed to the extent that Plaintiff suggests the cited material is
representative of the status of the TON Blockchain testnet. The TON Blockchain testnet is
completely open source and has been publicly available beginning in March 2019 and
completely available since September 2019. Def. 56.1 ¶¶ 256-58. This has allowed the
open-source community and third parties to develop and test certain applications and
interfaces that may be offered when the production version of the TON Blockchain
launches and perform security analyses. Id. at ¶ 259. Pavel testified:

               [Defendants] consider the testing of the core components of the
               TON network to be complete; however, certain additional
               functionality of TON, that would be nice to have, but that would
               be nice to have, but that would be necessary for launch. It’s still
               required and that is the kind of testing that we are focused on
               right now.

Drylewski Ex. 2 at 258:9-14. Further, Pavel testified:

               I think that in September last year we launched a contest for
               smart contract engineers and security researchers that
               promised a price fund of up to $400,000 to be distributed among
               the winners in this competition. As a result, we had a lot of
               people from the industry looking at the code of the TON
               Blockchain, testing how the TON Blockchain and its virtual
               machine work, and seeing whether they could find any security
               issues with the project.

Id. at 318:4-12. Pavel stated that Telegram continues to review feedback from security
researchers from the open-source community. Drylewski Ex. 2 at 316:14-24. Finally, the
cited material is irrelevant for Plaintiff’s claims in this action.

               44.      In March 2018, The New York Times published an article titled “Virtual

Currency Offerings May Hit a New Peak with Telegram Coin Sale.” (PX144.) The article noted

skepticism about Telegram’s project by certain venture capitalists who have invested the most in

the virtual currency space, noting “the most obvious reason to be skeptical of the project is that

there is not even a prototype – just a 132-page paper promising what the system will look like

one day.” (Id.) The article cited to a “scathing essay” by one analyst “noting that the Telegram

team has given no evidence that they will be able to solve the problems that have dogged

everyone else.” (Id.)

                                                28
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 32 of 85



Response to No. 44:        Undisputed for purposes of Plaintiff’s motion but subject to
clarification to the extent that there is no assurance that the quoted article written by a
third-party is reliable or valid. Disputed to the extent that Plaintiff suggests the cited
material is representative of the opinions of all other analysts or other venture capitalists.
For instance, in response to the referenced essay, one purchaser stated to another
individual, “Fwiw, I don’t think [the author] is right and a lot of strong technical folks have
given a more balanced/mature view than his.” Musoff Ex. 2. The other individual replied,
“[The author] is brilliant but very often wrong.” Id. Further, disputed to the extent
Plaintiff suggests that the above material means that the TON Blockchain is not ready to be
launched. See Response to No. 43 above. Finally, the cited material is irrelevant for
Plaintiff’s claims in this action.

               45.     This essay, published in January 2018 and titled “$600 Million TONs of

Crap,” described Telegram’s 132-page whitepaper as saying “nothing substantial about the hard

parts of designing a decentralized protocol. It is essentially a wishlist of things they want to have,

and how it will work assuming that their wishlist doesn’t crash and burn. It does not make any

substantial contributions to proof of stake research. . . . I do not know how [TON] will work. I

cannot, in 132 pages, gain the slightest intuition as to how to go about proving that the hard

problems it needs to solve will be solved. I certainly would not put a single cent I care more than

nil about losing into this. Mostly, because I think this is an opportunistic ploy.” (PX145).

Response to No. 45:       Undisputed for the purposes of Plaintiff’s motion that the cited
essay contained such statements but subject to clarification to the extent that there is no
assurance that the quoted article written by a third-party is reliable or valid. For instance,
the author of the cited article was a blockchain analyst and quantitative trader at a
prospective purchaser that did not receive an allocation in the Private Placement. See
PX145; Musoff Ex. 3 at TLGRM-028-00000015; Musoff Ex. 4. Moreover, Defendants
object to the extent that Plaintiff suggests the cited material is representative of the
opinions of all other purchasers. For instance, in response to the referenced essay, one
purchaser stated to another individual, “Fwiw, I don’t think [the author] is right and a lot
of strong technical folks have given a more balanced/mature view than his.” Musoff Ex. 2.
The other individual replied, “[The author] is brilliant but very often wrong.” Id. Further,
disputed to the extent Plaintiff suggests that the above material means that the TON
Blockchain is not ready to be launched. See Response to No. 43 above. Finally, the cited
material is irrelevant for Plaintiff’s claims in this action.

               46.     The venture capital firm whose analyst published the essay declined to

invest in the Offering. (PX194 at Bates 665.)


                                                  29
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 33 of 85



Response to No. 46:         Disputed as incorrect and misleading. The venture capital firm
Plaintiff references did not receive an allocation in the Private Placement and published
this article after failing to receive an allocation. See Musoff Ex. 3 at TLGRM-028-
00000015; Musoff Ex. 4. Pavel shared a link to the essay with Shyam, Ilya and Hyman,
stating “People from Pantera which e-mail I’ve ignored posted an attack on Telegram[.]”
Musoff Ex. 3 at TLGRM-028-00000015. Further, disputed to the extent Plaintiff suggests
that the above material means that the TON Blockchain is not ready to be launched. See
Response to No. 43 above. Finally, the cited material is irrelevant for Plaintiff’s claims in
this action.

               47.    Similarly, a representative of a prospective Initial Purchaser who received

Telegram’s Offering Documents, noted in a January 2018 email that Telegram’s “timeline and

their product roadmap seems aggressive, bordering on delusional . . . best guess is that they

actually don’t know what they’re going to build, so they’re throwing out every protocol

application possible and will whittle it down once they start building.” (PX146.)

Response to No. 47:       Disputed as incomplete and misleading. The full text of the quoted
email shows that the, in the first paragraph below, the prospective purchaser was quoting
the statements of another individual:

               Spoke with [another individual]. His high level thoughts were
               to agree that the timeline and their produce roadmap seems
               aggressive, bordering on delusional. He said his best guess is
               that they actually don’t know what they’re going to build, so
               they’re throwing out every protocol application possible and
               will whittle it down once they start building. He also mentioned
               that although Telegram does have an impressive user base, the
               team doesn’t really have any relevant experience in the
               blockchain space, their proof of Stake goal is ambitious and
               largely unproven, and he hasn’t spoken with any “A Grade” (his
               words) investors who think they’ll invest here.

               ...

               If the minimums were a lot lower I think I could get behind this
               as a flyer and a bet based on our pre-sale discount... but with a
               $5M minimum investment I think that puts this out of the
               feasibility range. . . .

PX146 at 367. Further, disputed to the extent that there is no assurance that these
statements made by a third-party are reliable or valid. Additionally, disputed to the extent
Plaintiff suggests that the above material means that the TON Blockchain is not ready to be


                                                30
       Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 34 of 85



launched. See Response to No. 43 above. Finally, the cited material is irrelevant for
Plaintiff’s claims in this action.

                  48.       This individual further stated that “although Telegram does have an

impressive user base, the team doesn’t really have any relevant experience in the blockchain

space, their proof of stake goal is ambitious and largely unproven” and went on to note: “If the

minimums were a lot lower I think I could get behind this as a flyer and a bet based on our pre-

sale discount.” (Id.)

Response to No. 48:            Disputed for the reasons stated in Response to No. 47.

                  49.       Another representative of that prospective Initial Purchaser noted that “it

looks like they are trying to boil the ocean – the storage layer problem itself is going to be hard

to pull off. . . .” (Id.)

Response to No. 49:            Disputed for the reasons stated in Response to No. 47.

                  50.       This prospective Initial Purchaser ultimately passed on the opportunity to

invest in the Offering, noting: “This is a PASS. They are trying to be the next Ethereum. I think

we will stick with the present Ethereum.” (Id.)

Response to No. 50:            Disputed for the reasons stated in Response to No. 47.

                  51.       An analyst at another venture capital firm wrote in January 2018 to an

Initial Purchaser, “we’ve decided to avoid a deep dive into TON altogether. The long lock up

means it doesn’t fit our liquidity profile well. Early indications from people I respect suggest it’s

a ‘coinflip’ in the sense that it’s a sky high valuation for vaporeware,” and cited to the essay

referenced in paragraph 45 above. (PX147.)

Response to No. 51:            Disputed as incomplete and misleading. The full text of the
analyst’s email states:

                  We’ve decided to avoid a deep dive into TON altogether. The
                  long lock up means it doesn’t fit our liquidity profile well. Early
                  indications from people that I respect suggest that it’s a

                                                     31
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 35 of 85



               “coinflip” in the sense that it’s a sky high valuation for
               vaporeware [sic].

               Real use case, easy transaction, and good team behind it, but
               you’re talking about writing a huge check for a promise that the
               team will eventually build something. Much of the crypto
               market can be described similarly, but I at least want better
               liquidity to speculate along those lines.

Plaintiff fails to mention that the purchaser responded to the analyst at the venture capital
firm stating, “Fwiw, I don’t think [the author] is right and a lot of strong technical folks
have given a more balanced/mature view than his.” Musoff Ex. 2. The analyst replied,
“[The author] is brilliant but very often wrong.” Id.

Further, Defendants object to the extent that Plaintiff suggests the cited material is
representative of the opinions of all other purchasers. Further, Defendants note that as
Plaintiff acknowledges, the entity who received that email is an Initial Purchaser and thus
ultimately participated in the Private Placement. Finally, the cited material is irrelevant to
Plaintiff’s claims in this action.

               52.     Some of the firms that did ultimately invest also noted potential problems

with Telegram’s technological aspirations for TON. (See, e.g., infra ¶¶ 53–56.)

Response to No. 52:      Disputed as inaccurate and misleading for the reasons stated in
Responses to Nos. 53-56.

               53.     For example, one Pre-Sale Initial Purchaser stated in its internal

investment memorandum that the “scope of what the TON team is proposing is extremely

ambitious” and that while “they mention that they will implement various components of TON

protocol like TON Storage, TON PROXY, TON DNS, TON Payments, and TON Services to

facilitate the development of apps on TON,” they “fail to detail their plans for execution or

address whether they have sufficient resources to implement these components, each of which is

a massive undertaking.” (PX32 (D.E. 81-32) at Bates 4.)

Response to No. 53:    Disputed as incomplete and misleading. The text of the quoted
investment memo also includes the following omitted statements:

             a. “Telegram has a vision to build the first mass-market cryptocurrency. To
                execute on this vision, Telegram plans to leverage its large and engaged
                userbase and an existing ecosystem of developers, merchants, and payment

                                                32
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 36 of 85



                 providers. Also, they plan to address the scaling and governance
                 challenges faced by various blockchains and build the foundational
                 components like DNS, proxy, storage, etc. that developers can use to build
                 decentralized apps on top of TON. This vision is extremely ambitious; if
                 Telegram is successful in implementing its plans, TON could be one of the
                 most valuable cryptoasset [sic] in the market.” PX32 at 00000003.

             b. “Telegram has one of the strongest teams that we have seen in the crypto
                space. While they have less blockchain-specific background than some
                other teams in the space, they do have experience building scalable,
                decentralized systems as a part of Telegram. Further, these systems have
                the same underlying principles as blockchains (without the economic layer
                of a cryptoasset). Also, Telegram founders have a product philosophy that
                aligns with crypto. From the beginning they have built the app with an
                emphasis on privacy, free speech, and distributed technology. Moreover,
                as evident by the success of Telegram app, the team has a track record of
                shipping interfaces that are intuitive and easy to use, two qualities that are
                missing in almost all crypto apps. Finally, the raw horsepower of the core
                team is impressive; Telegram’s developers have won ACM ICPC (one of
                the toughest programming competitions in the world), as well as a number
                of Top Coder challenges and nationwide programming competitions.” Id.
                at 00000004.

             c. The memo ultimately concluded: “Telegram has the potential to take
                decentralized applications mainstream. They have an ambitious vision, but
                also the user base, developer ecosystem, and technical and product skills to
                execute on that vision. If successful, we believe TON has the potential to
                become one of the top few global cryptoassets, with a market cap in the
                hundreds of billions.” Id. at 00000006.

See also Defendants’ 56.1 Response, Response to No. 175. Further, Defendants note that
the purchaser ultimately participated in the Private Placement. Finally, the cited material
is irrelevant to Plaintiff’s claims in this action.

               54.     This Initial Purchaser further noted: “[We] haven’t seen any code for the

TON blockchain, and the roadmap is bare bones; we are investing in the promise of a new

blockchain rather than an actual product, and trusting the team a great deal in the process.” (Id. at

Bates 5.)

Response to No. 54:       Disputed as incomplete and misleading for reasons stated in
Response to No. 53. Defendants note that the purchaser ultimately participated in the
Private Placement. Further, disputed to the extent Plaintiff suggests that the above
material means that the TON Blockchain is not ready to be launched. See Response to No.
43 above. Finally, the cited material is irrelevant to Plaintiff’s claims in this action.

                                                 33
       Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 37 of 85



                55.     Another Initial Purchaser wrote an internal email recommending that the

firm participate in the Offering but noted as “challenges” that “there is a technical question as to

whether it is even possible to create TON’s proposed blockchain currency, particularly in the time

frame discussed. All they have thus far is a technical whitepaper that is mostly academic. Bitcoin

is an early iteration of a transactional currency, but is still a sophisticated one, and it has yet to

crack the code on fast transactions at low costs.” (PX5 (D.E. 81-5), Ex. A at Bates 2964).

Response to No. 55:        Undisputed for the purposes of Plaintiff’s motion but subject to
clarification. The text of the quoted internal email also stated: “The Deal Team . . . are in
favor of making this investment . . .” PX5, Exhibit A at 2963. Further, Defendants note
that the purchaser ultimately participated in the Private Placement. Further, disputed to
the extent Plaintiff suggests that the above material means that the TON Blockchain is not
ready to be launched. See Response to No. 43 above. Finally, the cited material is
irrelevant to Plaintiff’s claims in this action.

                56.     An engineer from that same firm wrote: “[W]e’ll probably make money

on TON if only because of the hyped sale of tokens to a broad user base. . . . But

technically/fundamentally, it’s probably not going to fully materialize into the project they’re

selling or even something of value in the long term” and cited to the essay about TON published

by another firm and referenced in paragraph 45 above. (PX148.)

Response to No. 56:       Undisputed for the purposes of Plaintiff’s motion that the cited
essay contained such statements but disputed to the extent that the referenced article was
written by a third party and there is no assurance that it is reliable or valid. PX148. For
instance, the author of the cited article was a blockchain analyst and quantitative trader at
a prospective purchaser that did not receive an allocation in the Private Placement. See
PX145; Musoff Ex. 3 at TLGRM-028-00000015; Musoff Ex. 4. Moreover, Defendants
object to the extent that Plaintiff suggests the cited material is representative of the
opinions of other purchasers. For instance, in response to the referenced essay, another
purchaser stated to another individual, “Fwiw, I don’t think [the author] is right and a lot
of strong technical folks have given a more balanced/mature view than his.” Musoff Ex. 2.
The other individual replied, “[The author] is brilliant but very often wrong.” Id.
Defendants note that the purchaser ultimately participated in the Private Placement.
Further, disputed to the extent Plaintiff suggests that the above material means that the
TON Blockchain is not ready to be launched. See Response to No. 43 above. Finally, the
cited material is irrelevant to Plaintiff’s claims in this action.



                                                   34
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 38 of 85



D.     Telegram Does Not Claim—in Its Submissions to the Court, in the Public Notice, or
       Elsewhere—that, Upon Launch, the TON Blockchain Will Operate as Originally
       Envisioned

               57.     Perekopsky admitted that “after the launch [of TON] . . . still it takes time

for the ecosystem to appear” and that to the extent anyone is planning to use Grams “to pay for

something” that would be “definitely maybe not on day one.” (PX13 (D.E. 81-13), Perekopsky

Tr. at 173:5–25.)

Response to No. 57:    Disputed as incomplete and misleading. Ilya testified with respect
to purchasers who planned to hold Grams in that long term that (omitted language in
italics):

               I am sure that some investors were sharing these kind of ideas but,
               as I said before, since it is a fund, right, they were talking more
               about the projects that they would probably -- that can potentially
               use the Grams and the technology afterwards. I don’t remember
               any specific conversations that they are going to -- of course, they
               understood and it was clear all these investors were sophisticated,
               that in order for this ecosystem to evolve, and in order so that we
               had a lot of projects using Gram, it takes time. So probably on day
               one, after the launch, definitely there will be some projects, right,
               but still it takes time for the ecosystem to appear. I am sure that
               many funds that invested like -- not funds, investors -- invested in
               the long run. They were planning to use it, you know, to pay for
               something but definitely maybe not on day one.

               ...

               Because all investors clearly understood, after the Grams are
               issued, that it is a currency and basically it is their own money. So
               if it is their own funds, of course they can use them for whatever
               needs that they want to use them.

PX13 at 173:8-174:9.

               58.     Telegram’s expert opines that to achieve the “decentralization” of the

blockchain Telegram desires, there should be 1,000 potential validators. (PX126 (D.E. 81-126)

Expert Rep. of Stephen McKeon (“McKeon Rep.) at ¶ 189.)




                                                 35
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 39 of 85



Response to No. 58:    Disputed as incomplete, misleading and unsupported by the cited
materials. Dr. McKeon’s cited paragraph addresses the number of validators as the scale
of the TON Blockchain increases with time and user base, and states in full:

              First, to be valid under the BFT protocol, blocks must collect
              signatures of at least two-thirds of all the validators (by stake),
              and these signatures must be included in the new block for the
              block to be trusted. If too many signatures are to be included
              into each and every block, more data would have to be stored by
              all full nodes and propagated through the entire ledger, and
              more processing power would have to be spent to check these
              signatures. In this respect, TON blockchain actually sets more
              ambitious goals for itself in terms of the decentralization of the
              block validation process and, specifically, aims at increasing the
              initial set of validators from approximately 100 validators (for
              Testnet) to approximately 1,000 validators. In this respect, TON
              blockchain is designed to be notably more decentralized than other
              existing PoS protocols: for example, comparable PoS blockchains
              EOS and Steemit rely only on 21 validators in their respective
              validator sets, whereas other PoS blockchains such as TRON,
              Stellar, Ark, Cosmos and Lisk, all have between 27 and 101
              validators in their validation protocols. Delegated Proof of Stake
              algorithms, such as EOS, have further threats to
              decentralization due to voting cartels. In addition, TON
              validation protocol is designed to be visibly more decentralized
              than existing major PoW cryptoassets, discussed above, which
              is widely decentralized in theory with respect to block
              production, but in reality all suffer from an increasing
              concentration of mining hash power in the hands of a few large
              pools.

McKeon Ex. 1 ¶ 189 (emphasis added). Moreover, Pavel testified that approximately 20
validators at the time of launch “would be good to have.” PX12 at 79:13-80:4. Dr. Herlihy
detected 36 validators on the testnet. PX9 ¶ 33.

              59.    Durov believes that it will be hard to predict how many validators the

blockchain will have upon launch. (PX12 (D.E. 81-12) at 311:9-19.)

Response to No. 59:      Disputed as incomplete and misleading. In the cited material,
Pavel was asked: “So 5 billion Grams and 10 percent restriction and 100,000 [minimum
Grams to be a validator], that means there could be, at most, 5,000 validators, right?”
Pavel responded: “[T]he 10 percent and 100,000 Grams limitation are configuration
parameters that validators decide on by majority in their vote, and so it is difficult to
predict how many validators can work at the same time in TON post-launch since those
parameters are likely to be changing.” PX12 at 311:9-19. Moreover, Pavel testified that
approximately 20 validators at the time of launch “would be good to have.” PX12 at 79:13-

                                              36
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 40 of 85



80:4. Dr. Herlihy detected 36 validators on the testnet. PX9 ¶ 33. See Defendants’ 56.1
Response, Response to No. 350. Further, the cited information is irrelevant to Plaintiff’s
claims in this action.

               60.     On or about October 2, 2019, Parekh sent an email to all Initial Purchasers

titled “Action Required: Telegram Open Network Development Update” stating, among other

things, “because you participated in the Private Placement, you are eligible to take part in the

validators’ election process. If you are planning to use your Grams for validation, please follow

the technical instructions attached to this email.” (PX149.)

Response to No. 60:        Undisputed for the purposes of Plaintiff’s motion but irrelevant to
Plaintiff’s claims in this action.

               61.     [RESERVED]

Response to No. 61:        No response needed.

               62.     Defendants have not contacted any persons or entities to request that they

act as validators on the TON Blockchain upon its launch. (Stips. at ¶ 214.)

Response to No. 62:       Disputed as inaccurate and misleading. Defendants invited the
purchasers to participate as validators, see, e.g., Drylewski Ex. 13 (“you are eligible to take
part in the validators’ election process”), even providing specific and tailored technical
guidance, see, e.g., JX25 (“If you wish to run one or several validators, you will need . . .”
and describing the technical requirements to run validators); Malloy Ex. 6
(alex@telegram.org providing specific responses to validation troubleshooting questions).

Further, Ilya explained that for “TON Blockchain, the level of sophistication required to be
a validator is not that high, so I would say that if this investor was sophisticated, by
definition, and if he wants to become a validator, that is a doable task for all of them.”
PX13 at 125:4-9. Additionally, Pavel testified that because Telegram “preferred to enter
into purchase agreements with well-known, sophisticated investors, many of whom had an
established name in the technology sector” and “becoming a validator is actually not unlike
something as simple as setting up a server in a data center in a secure way,” Telegram
“assumed that a lot of our purchasers would be able to act as validators if they chose to.”
PX12 at 85:24-86:10. Further, the cited information is irrelevant to Plaintiff’s claims in
this action.

               63.     Prof. Herlihy, the SEC’s expert in blockchain technology, analyzed the

“beta version” of the TON Blockchain’s code and concluded that “much of this code performs


                                                 37
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 41 of 85



routine and mundane functions . . . [that] would be performed in essentially the same way in any

blockchain.” (PX9 (D.E. 81-9) Herlihy Rep. at ¶ 5.)

Response to No. 63:        Disputed to the extent that Dr. Herlihy’s unsworn expert report
does not constitute admissible evidence. It is also disputed that such an opinion is relevant,
reliable or valid. Further, disputed in that Dr. Herlihy’s opinions were specifically
rebutted by Dr. Lewis-Pye. See PX198 ¶¶ 25-29. Finally, disputed as irrelevant to
Plaintiff’s claim in this action.

               64.     Prof. Herlihy observed 36 validators on the TON Beta version (id. at ¶

33), though the identities of these validators are not in the record.

Response to No. 64:       Undisputed for purposes of Plaintiff’s motion that the speaker in
the cited material made such a statement. Disputed to the extent that Dr. Herlihy’s
unsworn expert report does not constitute admissible evidence. It is also disputed that such
an opinion is relevant, reliable or valid. For instance, Dr. Lewis-Pye observed:

               I note the Herlihy Report’s observation that 36 validators were
               detected on the TON testnet, well more than the limit of 21 block
               producers for EOS. All else being equal, this larger set of
               validators (as opposed to 21 block producers) will decrease
               centralisation risks and (while the details of the protocol are
               significant here) will also tend to decrease vulnerability to
               Denial-of-Service attacks.

PX189 ¶ 22. Likewise, Dr. McKeon also opined:

               In this respect, TON blockchain is designed to be notably more
               decentralized than other existing PoS protocols: for example,
               comparable PoS blockchains EOS and Steemit rely only on 21
               validators in their respective validator sets, whereas other PoS
               blockchains such as TRON, Stellar, Ark, Cosmos and Lisk, all
               have between 27 and 101 validators in their validation protocols.

McKeon Ex. 1 ¶ 189. Further, disputed as irrelevant to Plaintiff’s claim in this action.

               65.     Prof. Herlihy concluded that “substantial further engineering work will be

required to ‘tune’ the [TON] Blockchain before it can reach the size and speed described in the

public documents.” (Id.)

Response to No. 65:     Undisputed for purposes of Plaintiff’s motion that the speaker in
the cited material made such a statement. Disputed to the extent that Dr. Herlihy’s
unsworn expert report does not constitute admissible evidence. Further, disputed in that

                                                  38
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 42 of 85



Dr. Herlihy’s opinions were specifically rebutted by Dr. Lewis-Pye. PX198 ¶¶ 25-29. It is
also disputed that such an opinion is relevant, reliable or valid.

               66.    Neither of Telegram’s experts analyzed or offered any opinion regarding

the effectiveness of the code for the beta version of the blockchain and neither provided any

opinion as to whether the TON Blockchain will function as originally envisioned upon launch.

(PX126 (D.E. 81-126) McKeon Rep. at ¶ 14 (“I have not reviewed the TON source code, nor do

I claim to have expertise as a software engineer or blockchain code developer.”); PX198 (Expert

Report of Andrew Lewis-Pye).)

Response to No. 66:        Disputed to the extent Plaintiff suggests that Dr. McKeon’s and
Dr. Lewis-Pye’s opinions are incomplete, misleading and unsupported. Further, disputed
to the extent that Plaintiff suggests the cited material is representative of the status of the
TON Blockchain testnet. The TON Blockchain testnet is completely open source and has
been publicly available beginning in March 2019 and completely available since September
2019. Def. 56.1 ¶¶256-58. This has allowed the open-source community and third parties
to develop and test certain applications and interfaces that may be offered when the
production version of the TON Blockchain launches and perform security analyses. Id. at
¶ 259. Pavel testified:

               [Defendants] consider the testing of the core components of the
               TON network to be complete; however, certain additional
               functionality of TON, that would be nice to have, but that would
               be nice to have, but that would be necessary for launch. It’s still
               required and that is the kind of testing that we are focused on
               right now.

Drylewski Ex. 2 at 258:9-14. Further, Pavel testified:

               I think that in September last year we launched a contest for
               smart contract engineers and security researchers that
               promised a price fund of up to $400,000 to be distributed among
               the winners in this competition. As a result, we had a lot of
               people from the industry looking at the code of the TON
               Blockchain, testing how the TON Blockchain and its virtual
               machine work, and seeing whether they could find any security
               issues with the project.

Id. at 318:4-12. Pavel stated that Telegram continues to review feedback from security
researchers from the open-source community. Id. at 316:14-24.



                                                39
       Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 43 of 85



III.   TELEGRAM’S SALES OF GRAMS TO INITIAL PURCHASERS WERE THE
       FIRST STEP IN ITS INTENDED PUBLIC DISTRIBUTION OF GRAMS

A.     The Built-In Pricing Mechanism for Grams Incentivized Initial Purchasers to Sell
       Grams in the Secondary Market

               67.    As detailed in the SEC 56.1, the Initial Purchasers bought Grams because

they believed Grams would generate returns once sold in the secondary market. (SEC 56.1 at ¶¶

147–86.)

Response to No. 67:        Disputed as inaccurate and misleading for the reasons stated in
Defendants’ 56.1 Response, Responses to Nos. 147-186. Further, disputed to the extent that
Plaintiff suggests the cited materials of particular purchasers are indicative or
representative of the decision-making process of all other purchasers in the Private
Placement. Finally, disputed as irrelevant to Plaintiff’s claims in this action.

               68.    Telegram’s pricing mechanism for Grams was communicated to Initial

Purchasers in various ways, including through the pricing graph reproduced above in paragraph 2

and through other communications. (See, e.g., infra ¶¶ 69–71.)

Response to No. 68:      Disputed as inaccurate and misleading. The pricing mechanism
for Grams was set according to a formula set forth in Appendix A to the Technical White
Paper. JSF ¶ 143; JX13. The Technical White Paper was attached to the Round One
Purchase Agreements as Appendix A. JSF ¶ 90. An identical technical white paper was
attached to Round Two Purchase Agreements as Appendix A. Id. ¶ 95. Defendants also
note that the graphic to which Plaintiff refers reflected the potential “Reference Price” for
Grams if Telegram were to continue to sell Grams in the future, either through private
rounds or a public ICO. JX7 at 16-17. Further, the Primer makes clear that it was a
“propos[al]” that contained an “[o]utline of the [v]ision” for the TON project at the time.
Id. at 3-4. Moreover, as stated in Responses to No. 2 above, the market price of Grams will
be dictated by market forces of supply and demand, not by the Reference Price. JSF ¶¶
170-71.

               69.    For example, on or about January 15, 2018, Telegram emailed a

“Telegram Private Placement Update” email to dozens of prospective Initial Purchasers who had

expressed interest in investing in the Pre-Sale round of the Offering. (See, e.g., PX1 (D.E. 81-1)

Ex. C; PX150.)




                                                40
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 44 of 85



Response to No. 69:     Disputed as misleading for the reasons stated in Responses to Nos.
2 and 68, above. Defendants note that the market price of Grams will be dictated by
market forces of supply and demand, not by the Reference Price. JSF ¶¶ 170-71.

               70.     The January 15, 2018 email stated that Telegram had received

“expressions of interest for over US$3.75 billion of Grams from approximately one hundred

Initial Purchasers” and that they had “decided to increase the volume of this round to US$850

million. Based on the formula in the White Paper, this results in a price of US$0.37756101 per

Gram. We selected this offering size not only to give us sufficient capital to develop TON and

the associated functionality within Telegram Messenger over the next number of years, but also

to facilitate an allocation process that will ensure that every Initial Purchaser that participated in

it and is eligible to receive an allocation will receive one.” (PX1 (D.E. 81-1), Ex. C.)

Response to No. 70:        Undisputed that the referenced communication contains the
quoted statements.

               71.     The January 15, 2018 email also announced a next offering round, which

was expected to start in mid-March 2018, and raise $1.15 billion, such that “the price to Initial

Purchasers will be approximately US$1.45 per Gram.” (Id.)

Response to No. 71:     Disputed to the extent Plaintiff claims that in the cited
communication, Telegram “announced a next offering round.” In the cited material,
Hyman noted that “[i]n terms of the next round, we expect that it will start in mid-March
2018, and we expect that it will be sized at US$1.15 billion.” PX1 (D.E. 81-1), Exhibit C
(emphasis added).

               72.     One Initial Purchaser concluded, based on the pricing mechanism

described in Telegram’s January 15, 2018 email, that purchasing Grams could be profitable

because “the seemingly low valuation in the ICO pre-sale was an interesting risk/reward

opportunity. The pricing mechanism described by Telegram indicated that any future token

offerings would sell Grams at a higher price.” (PX 1 at ¶ 15).

Response to No. 72:      Disputed as incomplete and misleading. In PX1, the purchaser
stated that “[t]here were many factors that informed our view that this investment in

                                                  41
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 45 of 85



Grams could be profitable,” only one of which was the “seemingly low valuation in the ICO
pre-sale.” PX1 ¶ 15. Further, disputed for the reasons stated in Responses to Nos. 2 and
68, above. Defendants note that the market price of Grams will be dictated by market
forces of supply and demand, not by the Reference Price. JSF ¶¶ 170-71.

               73.     Another Initial Purchaser sent a summary to several other venture capital

firms, which highlighted that Telegram would conduct another offering in March 2018, where

the price offered to Initial Purchasers would be approximately US$1.45 per Gram. (PX3 at

Exhibit B, Bates 7278.)

Response to No. 73:        Disputed as inaccurate and misleading. Disputed as to the
characterization of the sender as an Initial Purchaser because that entity was ultimately
not accepted as a purchaser in the TON Blockchain. Def. 56.1 ¶¶ 149-150. Further,
disputed as to the characterization that the summary “highlighted” that Telegram would
conduct another offering and that the summary was sent to “several other venture capital
firms.” The cited communication indicates that the summary was only sent to one other
firm, and simply states the fact that Telegram would conduct another round. PX3 at
Exhibit B. Further, disputed for the reasons stated in Responses to Nos. 2 and 68, above.
Defendants note that the market price of Grams will be dictated by market forces of supply
and demand, not by the Reference Price. JSF ¶¶ 170-71. Finally, disputed as irrelevant to
Plaintiff’s claims in this action.

               74.     On or about January 10, 2018, an analyst who worked at one of the Initial

Purchasers summarized some of the terms of the Telegram offering for his colleagues, writing

“Supply: Total supply of 200 Grams split as follows: 4% for team w/ 4 year vesting, 52%+

retained by TON reserve ‘to protect the nascent cryptocurrency from speculative trading and to

maintain flexibility at the early stages. . .’ and 44% sold based on a formula illustrated below

($0.10 to $1.00 per token depending on timing).” (PX3 (D.E. 81-3), Ex. C at Bates 6769.) This

analyst attached a screenshot of the pricing graph depicted in Telegram’s Primer, as reproduced

in paragraph 2 above. (Id., Ex. C at Bates 6771.)

Response to No. 74:       Disputed to the extent that Plaintiff suggests the cited materials of
particular purchasers are indicative or representative of the decision-making process of all
other purchasers in the Private Placement. Further, disputed for the reasons stated in
Responses to Nos. 2 and 68, above. Defendants note that the market price of Grams will be
dictated by market forces of supply and demand, not by the Reference Price. JSF ¶¶ 170-
71. Finally, disputed as irrelevant to Plaintiff’s claims in this action.

                                                 42
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 46 of 85



               75.     Another representative of an Initial Purchaser stated in a sworn declaration

that some of the reasons the firm believed Grams would trade higher than what the firm purchased

them for were that “a portion of Grams was going to be retained by Telegram to support the

trading value for Grams, as well as by the founders personally” and that “we believed at the time

we invested that Telegram planned future offerings of Grams at a higher price and we felt it

would be a popular ICO.” (PX7 (D.E. 81-7) at ¶ 19.)

Response to No. 75:     Disputed as incomplete and misleading for the reasons stated in
Responses to Nos. 2 and 68, above. Defendants also note that the market price of Grams
will be dictated by market forces of supply and demand, not by the Reference Price. JSF
¶¶ 170-71.

               76.     A representative of another Initial Purchaser declared that at the time his

firm made the investment the firm believed “the upside was approximately 3-4 times our

investment purchase price.” (PX4 (D.E. 81-4) at ¶ 12.) This was based in part on Telegram’s

indication to this firm that “there was a lot of demand for the deal that was not met, so we

reasoned that high demand for Grams meant the price would rise.” (Id. at ¶ 16.)

Response to No. 76:     Disputed as incomplete and misleading. The purchaser stated that
the purchaser learned through due diligence that there was strong demand. The full text
states:

               [REDACTED] and I ultimately decided to invest in the
               Telegram ICO, because Telegram already had such a strong
               product and brand among crypto enthusiasts, and we believed
               that a team of top notch product engineers, given $1 billion,
               could build a useful crypto token that would appreciate in value.
               I had also learned through our due diligence that there was also
               incredibly strong demand among Venture Capital firms to get
               an allocation in the initial round. I believed at the time we made
               the investment that the upside was approximately 3-4 times our
               investment purchase price. Attached as Exhibit C to this
               Declaration is an email exchange dated January 17, 2018, with
               a colleague reflecting our thinking on the Telegram ICO.

PX4 (D.E. 81-4) at ¶ 12.



                                                43
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 47 of 85



The email reflecting the purchaser’s thinking on the Telegram ICO reflects that the
purchaser chose to invest in the TON Blockchain because of the purchaser’s belief that
Defendants could build a useful cryptocurrency. The email states:

               The one thing I really like is that every crypto enthusiast I know
               is literally glued to TGram all day – it is the absolute center of
               the crypto world. So if you were to try to get adoption of a coin
               among the 1% of the world that owns crypto, you couldn’t think
               of a better way than Telegram issuing a token.

               However this only matters if they are able to create a currency
               which is actually useful. The white paper is way overly broad
               and vague, so I agree with [REDACTED]’s criticisms, but this
               is essentially a bet that a team of top notch tech guys, given $1
               billion, can build a useful crypto. I think that’s a reasonable bet
               to make. It’s not like the folks at ICX and NEO and FUN have
               a monopoly on blockchain engineers.

               Obviously the valuation is high and the lockup sucks, but I felt
               the same way about Tezos and Filecoin, and they’ve traded very
               well in futures markets so far despite the drama around Tezos.

               The upside on Tgram is probably like 3-4x, which seems weak
               for crypto but is still a great investment if it works. I have more
               work to do on this one, but I think I’ll probably invest like $50k
               or so and think of it as a quasi venture investment moreso than
               a hot ICO.

Id. at Exhibit C.

               77.     Another Initial Purchaser stated in its investment thesis memorandum that

“we expect the token to become a top 10 coin given the company’s high profile, the project’s

magnitude, and the cryptocurrency community’s dominant use of the product, which would lead

to a return of 2-5x within 12 months post launch.” (PX31 (D.E. 81-31) at Bates 3848.) The

memorandum also stated: “we also believe that because of the discount offered to participants in

the resale, market conditions, momentum and scarcity, this coin will go up sharply in price in the

short term. It could offer a return comparable to what we might see from a VC investment (510x)

that is realizable in 3-6 months (once the lockup begins to expire) instead of 7-9 years. . . . This



                                                 44
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 48 of 85



presale is being offered to ‘blue chip’ VCs that can help signal quality to other Initial Purchasers

in the ICO and public market.” (Id. at Bates 3848-49.)

Response to No. 77:    Disputed as incomplete and misleading. The text of the quoted
investment memo also states:

             a. “Telegram’s new objective is to deliver a truly mass-market
                cryptocurrency (called ‘GRAM’) that will be used for payments and
                consumer-facing distributed apps (dApps) in everyday life.” PX31 at 1.

             b. “TON will be like a decentralized supercomputer and value transfer
                system. By combining minimum transaction time with maximum security,
                TON can become a VISA/MasterCard alternative for the new decentralized
                economy. GRAM tokens will serve as the principal currency for the in-app
                economy on Telegram and will also be available for external use. Existing
                bot platforms, channels and groups on Telegram should provide a natural
                market for paid digital content services and physical goods. Telegram’s
                existing user base is 80% from emerging markets. These are the same
                markets that require solutions for digital payments to facilitate eCommerce
                and mCommerce, but which don’t yet have the credit bureau
                infrastructure to support the digital payments systems of the West or
                China.” Id.

             c. “TON is a very high-profile project that could potentially bring
                cryptocurrencies to the next level in terms of mainstream adoption.” Id. at
                2.

Further, disputed as irrelevant to Plaintiff’s claims in this action.

               78.      Similarly, another Initial Purchaser stated in its investment analysis memo

that the firm was “purchasing Grams at a significant discount to the ICO price” and that the firm

thought “this investment could return 10x.” (PX33 (D.E. 81-33) at Bates 11.)

Response to No. 78:        Disputed as incomplete and misleading. The text of the quoted
analysis also states:

             a. “TON could be the AWS (products and services to be built on top of it) +
                WeChat (all the consumer facing products that are widely used and use the
                same distribution + currency) of the new blockchain world that is
                emerging.” PX33 at 000011.

             b. “Over time, we believe TON can appreciate significantly in value. TON is
                not just a blockchain – it is a scalable platform that will allow users to
                safely hold cryptocurrency (custody), protect their identity, and maintain

                                                 45
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 49 of 85



                 control of their own data. It will also become a platform for developers,
                 wherein they can create and distribute applications and / or services. TON
                 has an opportunity to become a worldwide WeChat + AWS with enhanced
                 features and capabilities.” Id.

Further, disputed as irrelevant to Plaintiff’s claims in this action.

               79.     On or about February 19, 2018, Telegram sent an email to one of the Initial

Purchasers titled “Telegram Update.” Hyman wrote: “We can confirm that the proceeds of your

purchase totaling 15 million USD have been received in full and you have been allocated an

entitlement to 39,728,878.6 Grams, according to the terms of the purchase agreement. As you

know, we closed the initial round of the TON private placement in early February, raising a total

of $850 million at a price of US$0.37756101 per Gram. . . . We are now preparing to launch the

next round of the offering. . . . The target size for each stage is still to be determined, but we

currently anticipate offering US$850 million of Grams in Stage A, at a price of US$1.33003701

per Gram.” (PX151.)

Response to No. 79:        Undisputed for purposes of Plaintiff’s motion.

               80.     Another Initial Purchaser noted that “with a circulating supply of 4.24

billion Grams (assuming the TON Reserve holds 20% of the total supply) we can forecast a price

of $7.23 per Gram in 2021 if the TON blockchain is to capture 100% of the value of Telegram

itself.” (PX 30 (D.E. 81-30) at Bates 10.)

Response to No. 80:      Disputed as incomplete and misleading. The text of the quoted
“investment thesis” also states:

             a. “The TON blockchain has the potential to capture sizeable market share of
                the rapidly growing digital payments space.” PX30 at 1.

             b. “The TON [] blockchain aims to be a multifaceted system: an integrated
                value transfer platform for the decentralized economy. In addition to the
                TON blockchain core, the TON infrastructure will offer many components
                consisting of a payments system that aims to rival the likes of Visa and
                MasterCard, storage capabilities, privacy measures and content viewing
                and browsing services.” Id. at 2.

                                                  46
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 50 of 85



             c. “The [Durovs] do not appear to be financially motivated. . . Telegram is not
                for sale. . . [W]hat seems to drive them is their libertarian ideals and their
                technological reputations. Those driving factors would seem to result in a
                genuine motivation to make TON and its underlying cryptocurrency and
                encrypted network with fundamental utility and value.” Id. at 4.

             d. “As a new payments ecosystem is emerging, with momentum in the
                direction of mobile payments, we see this as a hugely bullish indicator for
                the mainstream adoption of TON and the use of Grams for digital
                payments.” Id. at 9.

             e. “If the internet is the primary provider of the decentralized transfer of
                information (World Wide Web), then Ton blockchain aims to be the
                primary provider of the decentralized transfer of value (The Open
                Network).” Id. at 12.

Further, disputed as irrelevant to Plaintiff’s claims in this action.

              81.     There is no evidence in the record that Initial Purchasers believed Grams

would function as an efficient medium of exchange or as an efficient way to acquire goods and

services upon the launch of the TON network.

Response to No. 81:      Disputed. Evidence in the record shows that Initial Purchasers,
whose declarations were submitted in support of Plaintiff’s motion, understood that Grams
were intended to, and believed that they would, function as an efficient medium of
exchange and as an efficient way to acquire goods and services upon the launch of the TON
Network. For example:

             a. An internal investment memo by one investment firm stated that TON’s
                “competition” will be “Litepay (Litecoin) [a] payment processor of Litecoin
                where retailers can accept Litecoin payments instantly . . .” and “Bitpay
                (Bitcoin) [c]urrently the largest bitcoin payment processor in the world,
                serving industry-leading merchants on six continents . . .” PX2, Exhibit E,
                at 2321-22.

             b. An internal analysis prepared by another purchaser stated: “TON could be
                a $100B+ commerce platform in the next four years”; “[a] truly global,
                decentralized, commercial platform would be transformative, enabling
                transactions to occur without currency-related transaction fees or long
                transfer times, allowing local merchants to reach a massive and engaged
                global audience.” PX5, Exhibit A, at 2963.

                An internal email by a different member of the same purchaser’s team
                stated that Telegram “has the potential to lead a highly commercialized


                                               47
Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 51 of 85



        ecosystem.” Id. Exhibit B, at 1580-81. The purchaser’s analysis further
        stated that the most direct competitors of TON would be:

             Global commerce/payment platforms for physical and
             digital goods or money transfers (such as Amazon,
             Alibaba or Paypal). In theory, T would be better by
             having a more global (rather than country-specific)
             network and lowering otherwise difficult access barriers
             of currency transfer costs, ID verification, and platform
             familiarity. Furthermore, if the underlying blockchain
             technology succeeds in their mission of fast, scalable
             transactions at low cost, that would be unique (and
             transformative) in the market.

        Id. at 1582.

     c. In an internal analysis created by a different investment firm, one
        purchaser stated that “[a]n investment in GRM currency rests on: 1) [t]he
        potential to build a superior Ethereum-like smart contract blockchain
        (TON). 2) Telegram’s ability to credibly build TON. . .” The analysis
        further stated that Telegram’s team “seems experienced, special, and
        plausibly suited to building scalable blockchain systems more quickly and
        capably than the incumbents.” PX8, Exhibit A, at 213.

     d. In an email from another purchaser, the purchaser stated to his team that
        it was a “reasonable bet to make” that Telegram would be “able to create a
        currency which is actually useful.” PX4, Exhibit C, at 232.

     e. A memorandum authored by another purchaser stated that “[t]he TON
        blockchain has the potential to capture sizeable market share of the rapidly
        growing digital payments space.” PX30 at 1.

     f. The memorandum further stated: “As a new payments ecosystem is
        emerging, with momentum in the direction of mobile payments, we see this
        as a hugely bullish indicator for the mainstream adoption of TON and the
        use of Grams for digital payments.” Id. at 9.

     g. A memorandum authored by another investment firm stated: “TON is a
        very high-profile project that could potentially bring cryptocurrencies to
        the next level in terms of mainstream adoption.” PX31 at 2.

     h. The memorandum made clear that the investment firm understood and
        believed that Grams would be an efficient medium of exchange, stating:

             TON will be like a decentralized supercomputer and
             value transfer system.    By combining minimum
             transaction time with maximum security, TON can
             become a VISA/MasterCard alternative for the new

                                     48
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 52 of 85



                       decentralized economy. GRAM tokens will serve as the
                       principal currency for the in-app economy on Telegram
                       and will also be available for external use. Existing bot
                       platforms, channels and groups on Telegram should
                       provide a natural market for paid digital content services
                       and physical goods. Telegram’s existing user base is 80%
                       from emerging markets. These are the same markets that
                       require solutions for digital payments to facilitate
                       eCommerce and mCommerce, but which don’t yet have
                       the credit bureau infrastructure to support the digital
                       payments systems of the West of China.

                 Id. at 1.

             i. Yet another investment firm stated in an internal memorandum that “TON
                could be the AWS (products and services to be built on top of it) + WeChat
                (all the consumer facing products that are widely used and use the same
                distribution + currency) of the new blockchain world that is emerging.” Id.
                at 1.

Finally, disputed as irrelevant to Plaintiff’s claims in this action.


               82.     On or about January 12, 2018, an employee of an Initial Purchaser emailed

to his team some questions and answers about the Telegram Offering that his team had been

discussing. One question posed was: “What can be done to minimize currency volatility and how

does that impact this round of Initial Purchasers? [ ] and I discussed this question with John

Hyman @ T – the idea is that their large (42% of tokens) reserve could buy up supply at a stable

cost if there is meaningful selling pressure, while the exponentially increasing cost of purchasing

an additional token would keep buying demand suppressed at a certain point. But I suspect we

will still see hyper volatility of the token price in 2018 prior to the launch of the commercial

platform, and Initial Purchasers will need to get comfortable with this near-term volatility.” (PX5

(D.E. 81-5) Ex. B at Bates 1582.)

Response to No. 82:      Disputed as incomplete and misleading. The quoted text is a small
portion of a larger discussion regarding the purchaser’s due diligence on the TON
Blockchain. In the same email chain, another member of the purchaser’s team stated that
“Telegram’s already global network, growing & engaged user base (particularly in the

                                                 49
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 53 of 85



crypto community), and phenomenal product (with a strong security-oriented brand) has
the potential to lead a highly commercial ecosystem.” Id. at Exhibit B at 1580-81. The
purchaser further stated:

               Global commerce/payment platforms for physical and digital
               goods or money transfers (such as Amazon, Alibaba or Paypal).
               In theory, T would be better by having a more global (rather
               than country-specific) network and lowering otherwise difficult
               access barriers of currency transfer costs, ID verification, and
               platform familiarity.      Furthermore, if the underlying
               blockchain technology succeeds in their mission of fast, scalable
               transactions at low cost, that would be unique (and
               transformative) in the market.

Id. at 1582.

Moreover, an analysis prepared by the same investment team stated: “TON could be a
$100B+ commerce platform in the next four years”; “[a] truly global, decentralized,
commercial platform would be transformative, enabling transactions to occur without
currency-related transaction fees or long transfer times, allowing local merchants to reach
a massive and engaged global audience.” PX5, Exhibit A, at 2963.

               83.     A January 16, 2018 investment analysis by another employee of the same

Initial Purchaser stated: “Based on the pricing formula for each token, we would be purchasing

the tokens at a 50%+ discount assuming full Initial Purchaser interest is met during the pre-sale

(the $ amount invested is the integral of the exponential curve shown on page 17 of the attached

TON Primer, which is always at least 50% below the market value of those tokens).” (Id. Ex. A

at Bates 2964.) The investment analysis also noted that “Tokens are a speculative asset, rather

than a tested and proven mode of transaction. Given that token values are likely to skyrocket

early on and be susceptible to massive price swings (just like bitcoin or any other cryptocurrency

today), it will be challenging for commercial transactions to occur until the price stabilizes – the

timing of which is impossible to predict.” (Id.)

Response to No. 83:        Disputed as incomplete and misleading for the reasons stated in
Response to No. 82.




                                                   50
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 54 of 85



               84.     Another Initial Purchaser’s investment memorandum stated that transition

to the “TON Foundation” is expected to be completed by 2021, and that “we firmly believe that

the Durov Brothers, and in particular Pavel will be the guiding force behind TON.” (PX30 (D.E.

81-30) at Bates 4). It also stated: “In the TON White Paper, Telegram has outlined the ability for

the TON reserve to buy and sell tokens in order to stabilize the market price of Grams so that the

price ‘may be less prone to sudden spikes (and drops).’ We expect the TON reserve to be very

active in exerting its influence on price; decreased Gram volatility is advantageous in that the

blockchain is more useable (transaction fees are more consistent) and users feel more

comfortable transacting in Grams (consistent store of value).” (Id. at Bates 3.)

Response to No. 84:       Disputed as incomplete and misleading. The first quote is taken
out of context. The full text stated:

               Telegram has stated that the Telegram Open Network will
               eventually be renamed “The Open Network.” This would
               seemingly reflect the teams [sic] ambition that TON does not
               only occupy a network within the Telegram ecosystem, but
               rather more grandly, the global open source community. To
               add to this transition, Telegram has also outlined that all
               responsibilities related to TON and the TON reserve will
               eventually be transferred to the “TON Foundation” a not for
               profit organization. This transition is expected to be completed
               by 2021. Whatever the case, whether the above transitional
               changes eventuate or not, we firmly believe that the Durov
               brothers, and in particular Pavel will be the guiding force
               behind TON.

PX30 at 4 (citations omitted).

In the same memorandum, the purchaser further stated:

               Historically, in matters of user protection and privacy, the
               Durov’s have acted with integrity. Durov was forced into an
               unceremonious exit from VK amidst speculation of government
               intervention when he refused to release personal information of
               select VK users requested by the Russian state. Additionally,
               the Durov’s do not appear to be financially motivated.
               Telegram has been personally funded by Pavel Durov through
               his Digital Fortress fund. Furthermore, Telegram is not for sale.

                                                51
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 55 of 85



               Durov stated that he’ll continue to dismiss buy-in offers from
               Silicon Valley investors. “Even for $20 billion, its not for sale . . .
               that’s a lifetime guarantee.” Rather, what seems to drive them
               is their libertarian ideals and their technological reputations.
               Those driving factors would seem to result in a genuine
               motivation to make TON and its underlying cryptocurrency an
               encrypted network with fundamental utility and value.

Id. (emphasis in original) (citations omitted).

Further, disputed as to the relevance of the second quote to Plaintiff’s claims in this action.
As originally contemplated, the TON Foundation would also have had the ability to buy
Grams. JSF ¶¶ 165, 167. However, through discussions with the SEC, Defendants decided
to remove the TON Foundation’s Gram-buying function to alleviate concerns articulated
by the SEC. JSF ¶ 168.

B.     Initial Purchasers Planned to Sell—and Some Did Sell—Grams for Profit in the
       Secondary Market

               85.    Initial Purchasers understood that after the deployment of the TON

blockchain, “Grams will list on exchanges and become publicly tradable in Q1 2019.” (PX30 at

Bates 3; see also JX8 at 15; JX9 at 15.)

Response to No. 85:       Disputed as inaccurate and misleading. The full text of the cited
document stated:

               Grams will not be delivered to participants until full deployment
               of the TON blockchain, expected to take place in Q4 2018.
               Subsequently, Grams will list on exchanges and become publicly
               traded in Q1 2019. However, Grams sold in the first stage will
               be subjected to lock up provisions, released in four equal
               tranches after deployment (18-months to receive full allocation).

PX30 at 3.

Further, disputed as to the characterization that the Pre-Sale Primer or the Stage A Primer
state that Grams will list on exchanges. See JX8; JX9. Also disputed as to the
characterization that the memorandum of one Initial Purchaser contains the
understanding of all the Initial Purchasers. Finally, disputed as irrelevant to Plaintiff’s
claims in this action.




                                                  52
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 56 of 85



                 86.    Initial Purchasers also knew, as early as February 2018 during the Pre-Sale

round, that there was a “grey market” for interests in Grams. (PX37 (D.E. 81-37) at Bates 726 –

31; SEC 56.1 at ¶¶ 213–19.)

Response to No. 86:       Disputed as to the characterization that the conversation of one
Initial Purchaser reflects the knowledge or understanding of all, or any of the other, Initial
Purchasers.

Moreover, Pavel explained that, with respect to Hyman’s inquiries regarding the “grey
market,” “Mr. Hyman was not happy with potential activities in the gray market for a
variety of reasons, and he was alerting the team to recent rumors from the market in order
for us to be able to assess those rumors and, if there is any actionable pieces of information,
act on it.” PX12 at 342:9-19.

Further, Defendants took the necessary steps to conclusively establish “reasonable care”
under Rule 502(d) to ensure that the private purchasers were not in any way transferring
or assigning their interests under the Purchase Agreements. See Appendix A. Specifically,
the Purchase Agreements contained express restrictions on the transfer, sale or assignment
of the Purchase Agreement. Def. 56.1 ¶¶ 192-93, 206-10. These provisions stated:

                 [N]o Party may assign the benefit of this Purchase Agreement
                 (in whole or in part) or transfer, declare a trust of, pledge or
                 otherwise dispose of in any manner whatsoever its rights and
                 obligations under this Purchase Agreement . . . without the prior
                 written consent of the Purchaser [. . .]

                 ....

                 [T]he Purchaser agrees and undertakes that during the
                 Restricted Period it shall not, without the prior written consent
                 of [Defendants]: offer, pledge, sell, contract to sell, sell any
                 option or contract to purchase, purchase any option or contract
                 to sell, grant any option, right or warrant to purchase, or
                 otherwise transfer, encumber or dispose of, directly or
                 indirectly . . ., the investment contract represented by this
                 Purchase Agreement . . . or any Tokens . . ., or publicly disclose
                 the intention to make any such offer, sale, pledge or disposition
                 [. . .]

Id. ¶ 206-207.

The Private Purchasers further warranted to Defendants that “the Purchaser is purchasing
the Tokens for its own account and not with a view towards, or for resale in connection
with, the sale or distribution thereof . . . The Purchaser does not presently have any
agreement or understanding, directly or indirectly, with any Person to distribute any of the

                                                 53
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 57 of 85



Tokens.” Id. at ¶ 209. Moreover, the issuance of Grams “is conditional upon the
satisfaction by the [Private Placement] Purchaser or waiver by [TON] Issuer of the of . . .
the Purchaser’s Warranties remaining true, accurate and not misleading on the Network
Launch Date.” Id. at ¶ 195. Defendants intend to require each Private Placement
purchaser to repeat its representations at the launch of the TON Blockchain as a condition
precedent to receiving any allocation of Grams. Id. at ¶ 212. Defendants also note that
they limited the Private Placement to highly reputable, sophisticated investors to further
ensure that the above representations would be honored. See id. ¶¶ 98-100, 188, 209.

From time to time, Defendants have also inquired as to whether certain Private Placement
purchasers had agreed to transfer or sell their interests in Grams, and, in some instances,
sought assurances that no transfers or sales had or would take place, advised the Private
Placement purchasers not to make such transfers or sales, and/or canceled the relevant
Purchase Agreements. Id. ¶ 133; see also id. at ¶¶ 134-58.

Finally, disputed as irrelevant to Plaintiff’s claims in this action.

               87.     In an email dated February 20, 2018, an employee of an Initial Purchaser

told a colleague regarding Telegram: “People are already flipping the Telegram ICO for millions,

even though it’s not on sale yet” and cited to an article. (PX152.)

Response to No. 87:     Disputed as to the characterization that the individual who sent
the email is an employee of an Initial Purchaser. See https://www.linkedin.com/in/jamey-
spencer-89421872 (LinkedIn page of the individual indicating he is employed at an
investment firm). Further, disputed for the reasons set forth in Response to No. 86.

               88.     Initial Purchasers understood there was even a secondary market for the

Purchase Agreements themselves. (See, e.g., infra ¶¶ 89–91.)

Response to No. 88:       Disputed for the reasons stated in Response to No. 86. Further,
disputed as irrelevant to Plaintiff’s claims in this action

               89.     For example, in April 2019, BSG Cayman Limited, entered into an

agreement with an Initial Purchaser of Grams to “receive a participation in the purchase of

$5,297,157.14 tokens” for US$2,400,000. (PX76 (D.E. 81-76) at Bates 839).

Response to No. 89:      Undisputed for purposes of Plaintiff’s motion insofar as the
referenced document appears to contain the quoted language, but Defendants note that this
document is unverified, are unaware of its source or the reliability thereof, and Plaintiff
does not provide any evidence that it was ever sent to Telegram or that Telegram or its
employees were ever aware of it, and appears to be an agreement solely between third
parties. Further, disputed for the reasons stated in Response to No. 86 above. Defendants

                                                54
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 58 of 85



note that they took the necessary steps to conclusively establish “reasonable care” under
Rule 502(d) to ensure that the private purchasers were not in any way transferring or
assigning their interests under the Purchase Agreements. See Appendix A. Finally, the
cited material is irrelevant to Plaintiff’s claims in this action.

               90.    BSG sent one of the Initial Purchasers its Operating Committee’s

memorandum about Telegram, dated March 23, 2019. (PX77 at Bates 815.)

Response to No. 90:        Disputed as not supported by the cited material. The cited
material does not show that the referenced document was sent to an Initial Purchaser.
Defendants note that this document is unverified, are unaware of its source or the
reliability thereof, and Plaintiff does not provide any evidence that it was ever sent to
Telegram or that Telegram or its employees were ever aware of it. Further, disputed for
the reasons stated in Response to No. 86 above. Finally, the cited material is irrelevant to
Plaintiff’s claims in this action.

               91.    The BSG investment memorandum states: “BSG has procured a rare

opportunity to invest through a secondary purchase, based on $0.453 token price at $2.27B

valuation. This represents a highly attractive 66% discount to the last round $1.33 token price at

$6.65B valuation.” (Id. at Bates 815, 831.) The memorandum also states: “In terms of exit, [the]

team will target for the earliest investment principal repayment, with longer holding of remaining

stake for upside optimization. A direct listing on a cryptocurrency exchange is expected to be 6

months after launch of the mainnet, as indicated by TON’s management, and discussions are

underway with global top exchanges.” (Id. at Bates 828.)

Response to No. 91:      Undisputed for purposes of Plaintiff’s motion insofar as the
referenced document appears to contain the quoted language, but disputed for the same
reasons set forth in Responses to Nos. 89 and 90 above. Further, Plaintiff selectively quotes
from the cited material and omits other information contained therein, such as:

               Fully integrated with Telegram, TON present[s] the
               combination of having one of the largest developer ecosystem,
               with distribution network across 200 million crypto native user
               base, in order to efficiently and effectively build out an Apple
               App Store-like integrated portal for millions of users to access
               products, services, and contents offered by TON as its “killer
               dApp.”

PX77 at 816.

                                                55
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 59 of 85



                92.     Some Initial Purchasers contemplated selling their Grams immediately

after the lockup period was over. (See, e.g., infra ¶¶ 93–95.)

Response to No. 92:      Disputed as inaccurate and misleading. See Responses to Nos. 93-
95 below. Further, disputed as irrelevant to Plaintiff’s claims in this action, particularly as
to where Plaintiff does not provide any evidence that any purported communications or
statements were ever sent to Telegram or that Telegram or its employees were ever aware
of such communications or statements.

                93.     For example, on or about January 18, 2018, one Initial Purchaser told a

colleague that the next round “is more interesting than this (realize it will be at a higher price) but

I can buy more then AND sell it right away 18 months in crypto is a lifetime.” (PX169.)

Response to No. 93:        Undisputed for purposes of Plaintiff’s motion insofar as the
referenced document appears to contain the quoted language, but disputed to the extent
Plaintiff suggests that the cited document reflects an intent by the Initial Purchaser to sell
Grams immediately after the lockup period. Further, Plaintiff does not provide any
evidence that the cited material was ever sent to Telegram or that Telegram or its
employees were ever aware of such communications or statements. Finally, disputed as
irrelevant to Plaintiff’s claims in this action.

                94.     In its Summary Investment Analysis Memorandum from February 2018,

another Initial Purchaser explained that the firm would be purchasing Grams at US$0.37756101, a

significant discount to the ICO price of US$1.145 per Gram, and stated “[w]e will be able to sell

1/4 of our Grams 3 months post launch and will be able to sell all of them 18 months post-launch.”

(PX33 (D.E. 81-33) at Bates 8).

Response to No. 94:       Undisputed for purposes of Plaintiff’s motion insofar as the
referenced document appears to contain the quoted language, but disputed to the extent
Plaintiff suggests that the cited document reflects an intent by the Initial Purchaser to
immediately sell Grams after the lockup period. Defendants note that this document is
unverified, are unaware of its source or the reliability thereof, and Plaintiff does not
provide any evidence that it was ever sent to Telegram or that Telegram or its employees
were ever aware of it. Finally, disputed as irrelevant to Plaintiff’s claims in this action.

                95.     In May 2018, another Initial Purchaser forwarded to Hyman a “cold

email” from an unidentified party that offered “a direct [ ]SAFT between the Initial Purchaser

and Telegram after signing an agency agreement. Our terms vary depending on the investment

                                                  56
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 60 of 85



amount and include: a) entry fee %; (b) % from upside (the latter we consider a gentleman’s

agreement since token are in possession of the Initial Purchaser).” (PX153.)

Response to No. 95:       Undisputed for purposes of Plaintiff’s motion insofar as the
referenced document appears to contain the quoted language. Disputed to the extent
Plaintiff suggests that the unidentified party is an Initial Purchaser. Moreover, the email
indicates that no sale ever took place and the email sender declined to reveal the identity of
the purported offeror. Defendants also note that they took the necessary steps to
conclusively establish “reasonable care” under Rule 502(d) to ensure that the private
purchasers were not in any way transferring or assigning their interests under the
Purchase Agreements. See Appendix A. Finally, disputed as irrelevant to Plaintiff’s claims
in this action.

               96.     Indeed, even Telegram expected these venture capital firms to sell their

Grams to the public. (See, e.g., infra ¶¶ 97–98.)

Response to No. 96:     Disputed as incorrect and misleading to the extent Plaintiff
suggests that Defendants expected purchasers to violate the terms of their Purchase
Agreements and sell their rights to receive Grams prior to the launch of the TON
Blockchain, which Telegram did not. See Response to No. 86 above.

               97.     For example, on or about May 3, 2018, an Initial Purchaser asked Hyman

why Telegram had decided not to do a public offering. Hyman replied: “We decided for

regulatory reasons we will never do any form of direct public offering . . . [t]he pubic will be

able to buy grams once network is working and wallets distributed but on a secondary basis not

from Telegram directly.” (PX20).

Response to No. 97:       Disputed as incomplete and misleading. In the cited material, in
response to an initial purchaser’s question as to whether Telegram was planning “on an
ICO once network is live,” Hyman explained that Telegram has decided against “any form
of direct public offering,” and that “the public will be able to buy [G]rams once network is
working and wallets distributed on a secondary basis not from Telegram directly.” If and
when the TON platform was successfully launched and Grams were created, the intent was
for Grams to be a currency and/or commodity, not a security. Def. 56.1 ¶¶ 55, 277;
Drylewski Ex. 3.

               98.     Similarly, in June 2018, Hyman told an Initial Purchaser that Telegram

“ruled out the public ICO,” and “think now- the right thing is to have the crypto community [ ]

buy in once its trading and allow the market to evolve naturally.” (PX1, Exhibit D).

                                                 57
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 61 of 85



Response to No. 98:      Disputed as to the accuracy of the quoted communication.
Further, disputed for the reasons in Response to No. 97 above. The cited document
contains notes of a conversation and do not reflect a transcription of the communication.
PX1, Exhibit D. Further, disputed to the extent Plaintiff suggests that the cited materials
support the proposition that “Telegram expected these venture capital firms to sell their
Grams to the public.” If and when the TON platform was successfully launched and
Grams were created, the intent was for Grams to be a currency and/or commodity, not a
security. Def. 56.1 ¶¶ 55, 277; Drylewski Ex. 3.

               99.    The “Sales Agent Services Agreement” between Telegram Corp. and

Perekopsky, dated January 15, 2018, stated as the “Purpose” of the agreement: “The Company

hereby appoints [Perekopsky] on a non-exclusive basis as its agent for the sole purposes of

soliciting orders for, and selling Tokens in accordance with the terms and conditions of this

Agreement during the Initial Coin Offering of the TON project (the “ICO”).” (PX197 at

TLGRM-015-00000017.)

Response to No. 99:         Disputed as incomplete and misleading. Pavel explained that, “at
that period of time we discussed with Il[y]a potential terms of our work together . . . and
this agreement represents a draft that was created in the process of trying to find an
appropriate way to achieve this goal; however, this was an early version of our potential --
of the terms of our potential collaboration. It was never acted upon and was discarded,
replaced by, I think, another document.” Musoff Ex. 1 at 146:8-147:18. Defendants also
note that the cited agreement is dated January 15, 2018, and reflected Telegram’s plans at
the time. Pavel testified that, after careful study and exploration of the issue, Telegram
determined not to engage in a public offering. PX12 at 110:16-112:4. Pavel explained that
it was “not fully clear . . . how such an offering could be implemented practically across all
jurisdictions in a way that would [allow] us to decrease complexity and unnecessary risks.”
Id. Moreover, the term “public offering in the United States” lacks context. Pavel testified
that Telegram believed that “a public offering of a right to receive Grams in the future
could be treated as an unregistered security” in the United States. Id. Further, Telegram
chose to sell the right to receive Grams to the purchasers through Purchase Agreements
because they wanted to take the safest route and work with only highly sophisticated
purchasers in a Private Placement. See Def. 56.1 ¶ 98. Further, disputed as irrelevant to
Plaintiff’s claims in this action.

C.     Telegram Paid Millions of Dollars to Promoters, Themselves Also TON Initial
       Purchasers, To Find Other Initial Purchasers

               1.     ATON




                                                58
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 62 of 85



              100.     On or about February 20, 2018, Ilya Davydov (“Davydov”) of ATON

Capital Group (“ATON”), a Russian asset manager and broker, indicated interest in investing in

the Stage A round of the Offering. (PX154.)

Response to No. 100:      Undisputed for the purposes of Plaintiff’s motion.

              101.     On or about March 18, 2018, ATON signed a Purchase Agreement to buy

$7 million of Grams. (PX155.)

Response to No. 101:       Disputed as inaccurate and misleading. Under the Purchase
Agreements, purchasers received the right to receive Grams, which was highly contingent
on a number of factors, including purchasers’ satisfaction of all conditions precedent and
defendants’ ability to successfully build the TON Blockchain and deem it ready to launch
in their “sole discretion.” See Def. 56.1 at ¶¶ 98, 102; JX11 at 8; JX12 at 12.

              102.     Over the next several months, Davydov, on behalf of ATON, introduced

purchasers to Telegram, supplied know-your-customer and representation documents on their

behalf, and those customers signed Purchase Agreements with Telegram. (PX156; PX157;

PX158; PX159; PX160; PX161; PX162; PX163.)

Response to No. 102:       Undisputed for purposes of Plaintiff’s motion but subject to
clarification. On June 25, 2018, Telegram entered into an agreement with ATON, whereby
ATON would “receive 10% of the gross proceeds received by Telegram” pursuant to each
purchase agreement under the terms of the agreement. PX112. The agreement further
provides, “[ATON] is responsible for cooperation with investors in order to obtain all
required know-your-client materials and securities law representation letters requested by
Telegram, but [ATON] does not guarantee the successful completion of the Deal.” Id. The
agreement also provides that “Telegram will prepare all materials related to closing the
Deal” and includes representations that ATON “shall not solicit, engage with or negotiate
with any Potential Investor in any jurisdiction in a manner in which to do so would
constitute a violation of the relevant laws or regulations of that jurisdiction.” Id. The
agreement further specifies that ATON will only engage with purchasers in “jurisdictions
agreed between the parties.” Id. All purchasers engaged by ATON pursuant to the
agreement were located in jurisdictions outside the U.S. Malloy Ex. 11. Further, the
information cited is irrelevant to Plaintiff’s claims in this action.

              103.     On or about June 25, 2018, Telegram and ATON Financial Holding

(“ATON Financial”) entered into an agreement whereby ATON Financial undertook to introduce



                                              59
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 63 of 85



potential investors to Telegram and collect and provide to Telegram “required know-your client

materials and securities law representation letters.” (PX112 (D.E. 81-112) at 1.)

Response to No. 103:      Undisputed for purposes of Plaintiff’s motion but subject to the
clarifications stated in Response to No. 102 above.

               104.    Telegram agreed to pay ATON Financial 10% of the gross proceeds

received by Telegram. (Id.)

Response to No. 104:      Undisputed for purposes of Plaintiff’s motion but subject to the
clarifications stated in Response to No. 102 above.

               105.    An invoice dated June 26, 2018 listed commissions owed to ATON

Financial for amounts totaling $12 million in connection with seven Purchase Agreements.

(PX164.)

Response to No. 105:     Undisputed for purposes of Plaintiff’s motion but subject to
clarification. The date on the invoice of June 26, 2018 is a clerical error, as it is only one
day after execution of the agreement and the dates of purported payments range from June
20, 2018 to July 18, 2018. Musoff Ex. 5. Rather, the correct date of the invoice is July 26,
2018. Further, the information cited is irrelevant to Plaintiff’s claims in this action.

               106.    The invoice further stated that according to the agreement “dated June 25,

2018, the total fee for the services rendered is 10% of the gross proceeds received by Telegram

pursuant to each contract.” (Id.)

Response to No. 106:       Undisputed for purposes of Plaintiff’s motion but subject to the
clarifications in Response to No. 105 above. Further, the information cited is irrelevant to
Plaintiff’s claims in this action.

               107.    On or about August 3, 2018, Telegram wired a payment of $1.2 million to

ATON Financial in the Cayman Islands. (PX115 (D.E. 81-115).)

Response to No. 107:      Undisputed for purposes of Plaintiff’s motion. Further, the
information cited is irrelevant to Plaintiff’s claims in this action.




                                                60
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 64 of 85



               108.    For five of the seven Purchase Agreements listed on the June 26, 2018

invoice from ATON Financial, the “Date of Purchase Agreement” is after the date of the

invoice. (PX164.)

Response to No. 108:       Disputed as incorrect. Due to a clerical error, the cited invoice
was dated June 26, 2018. The true date of the invoice is July 26, 2018. Musoff Ex. 5. In
light of the correct invoice date, none of the Purchase Agreements listed on the invoice are
dated after the date of the invoice. Further, as Plaintiff’s exhibit demonstrates, Telegram
did not make payments to ATON pursuant to the invoice until August 3, 2018, when it
wired in one transaction the total amount owed. PX115. Finally, the information cited is
irrelevant to Plaintiff’s claims in this action.

               109.    Telegram’s bank account statements show that at least three of the seven

purchasers listed on the June 26, 2018 invoice wired money to Telegram after the date of the

invoice (June 26, 2018), and that one purchaser paid on June 25, 2018. (PX136 (D.E. 81-136).)

The other three are not listed on the bank account statement. (Id.)

Response to No. 109:       Disputed as incorrect. Due to a clerical error, the cited invoice
was dated June 26, 2018. The true date of the invoice is July 26, 2018. Musoff Ex. 5. In
light of the correct invoice date, none of the payments from the purchasers were received
after the date of the invoice. Further, as Plaintiff’s exhibit demonstrates, Telegram did not
make payments to ATON pursuant to the invoice until August 3, 2018, when it wired in one
transaction the total amount owed. PX115. As Telegram’s bank account statements show,
the above four payments cited by Plaintiffs were all wired before the date of the corrected
invoice on July 26, 2018. PX136. Finally, the information cited is irrelevant to Plaintiff’s
claims in this action.

               110.    As detailed in the SEC 56.1, in May 2019, Telegram received from an

Initial Purchaser a copy of an ATON marketing brochure that touted Telegram as “one of the

largest and fastest growing messengers in the world” and provided an “evaluation” for the value

of Grams to go up as much as “+494%”. (PX113 (D.E. 81-113); PX114 (D.E. 81-114) (English

translation) at TLGRM-012-00015887, 892; SEC 56.1 at ¶¶ 320–21.)

Response to No. 110:      Undisputed for purposes of Plaintiff’s motion but subject to
clarification. Telegram’s agreement with ATON provides that “Telegram will prepare all
materials related to closing the Deal” and includes representations that ATON “shall not
solicit, engage with or negotiate with any Potential Investor in any jurisdiction in a manner

                                                61
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 65 of 85



in which to do so would constitute a violation of the relevant laws or regulations of that
jurisdiction.” PX112. The agreement further specifies that ATON will only engage with
purchasers in “jurisdictions agreed between the parties.” Id. All purchasers engaged by
ATON pursuant to the agreement were located in jurisdictions outside the U.S. Malloy Ex.
11. Further, disputed on the ground that the cited document is unverified hearsay that has
not been authenticated or is admissible. Indeed, Ilya testified that he spoke with ATON
regarding the referenced supposed brochure and “they denied the fact that they were doing
these deals.” PX13 at 226:11-12. He also testified that the brochure “didn’t make too
much sense” for a number of reasons that put into doubt the authenticity of the document
in question. Id. at 226:8-227:16. Pavel also testified that Telegram did not authorize the
finders to use any marketing or promotional materials in connection with their
arrangement. Musoff Ex. 1 at 176:2-7. Further, the information cited is irrelevant to
Plaintiff’s claims in this action.

                  111.   The brochure noted that ATON would receive an “initial charge” of “2%

from the sum of the invested funds” and a “Success fee” of “20% from the growth of the assets’

value.” (PX114 at TLGRM-012-00015894.)

Response to No. 111:        Undisputed for purposes of Plaintiff’s motion but subject to
clarification for the reasons set out in Response to No. 110. Further, the cited information
is irrelevant to Plaintiff’s claims in this action.

                  112.   ATON prepared a 37-page equity research analysis on “TON Telegram”

dated May 15, 2019 (the “ATON Equity Analysis”). (PX116 (D.E. 81-116).)

Response to No. 112:       Disputed on the ground that the document cited is unverified
hearsay purportedly prepared by a third party. Further, the cited information is
irrelevant to Plaintiff’s claims in this action.

                  113.   At least one Initial Purchaser obtained a copy of the ATON Equity

Analysis. (Id.)

Response to No. 113:       Disputed on the ground that the document cited is unverified
hearsay purportedly prepared by a third party. Further, the cited information is
irrelevant to Plaintiff’s claims in this action.

                  114.   The ATON Equity Analysis noted: “The main competitive advantage of

TON is access to Telegram’s ecosystem. The TON creators plan to build their own

cryptocurrency, GRAM, based on the TON platform. The integration of the TON network and

cryptocurrency with Telegram will enable the scaling-up of the project and introduce TON to

                                                 62
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 66 of 85



millions of users. For example, it is anticipated that TON light wallets will be built into Telegram

clients with millions of Telegram users being able to store their funds securely in TON’s

network . . .” (Id. at Bates 1008 (emphasis in original).)

Response to No. 114:       Disputed on the ground that the document cited is unverified
hearsay purportedly prepared by a third party. Further, the cited material appears to
have been written by a third-party without knowledge of Telegram’s plans and procedures
with respect to the Private Placement. Finally, the cited information is irrelevant to
Plaintiff’s claims in this action.

                115.    The ATON Equity Analysis also provided “a valuation range of $3.8-6.2

per Gram,” and notes: “Price discovery for the cryptocurrency has already started. While official

GRAM trading has not started yet, several crypto exchanges (Mofex and Xena) have started to

quote Telegram futures. For example, Xena Exchange is offering non-deliverable GRAM futures

(XGRAM), expiring at the launch of the token or in Feb 2020 at around $5.9. Since the launch,

XGRAM has been trading in a range of $1.8-2.4 which is close to the implied value of Stage B

($2.2) should it take place.” (Id. at 986.)

Response to No. 115:      Disputed on the ground that the document cited is unverified
hearsay purportedly prepared by a third party. The cited material appears to have been
written by a third-party without knowledge of Telegram’s plans and procedures with
respect to the Private Placement. Further, the information cited is irrelevant to Plaintiff’s
claims in this action.

                116.    A different version of the ATON Equity Analysis was published online by

Cointelegraph in June 2019 (the “Second ATON Equity Analysis”). (PX166.)

Response to No. 116:       Disputed on the ground that the document cited is unverified
hearsay purportedly prepared by a third party. Further, the information cited is
irrelevant to Plaintiff’s claims in this action.

                117.    The Second ATON Equity Analysis provides “a valuation range of $2.1-

8.0 per GRAM.” (PX165, available at

https://s3.cointelegraph.com/cointelegraph_ton_research_by_aton.pdf.)



                                                 63
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 67 of 85



Response to No. 117:      Disputed on the ground that the document cited is unverified
hearsay purportedly prepared by a third party. The cited material appears to have been
written by a third-party without knowledge of Telegram’s plans and procedures with
respect to the Private Placement. Further, the full text of the cited material provides:

               Valuing cryptocurrencies is more than a challenge . . . but
               currencies with a predictable user base and understood
               useability such as Telegram’s GRAM may be more easily valued
               using classical methods such as equation of exchange (Quantity
               Theory) due to their identifiable utility value. Using the
               equation of exchange gives us an indicative value range of $2.1-
               8.0 per GRAM, although this is a completely theoretical exercise
               given that the TON project has not been completed nor any
               GRAMs issued at the date of this report.

PX165 (emphasis added). Finally, the information cited is irrelevant to Plaintiff’s claims in
this action.

               2.      Da Vinci Capital

               118.    On or about February 20, 2018, “Disruptive Era Fund SP of ITI Funds

SPC”, a Cayman entity, provided Telegram an IOI for a $50 million Purchase Agreement, signed

by Oleg Jelezko (“Jelezko”) as “Partner, Da Vinci Capital Management Limited.” (PX167 at

TLGRM-019-00001770.)

Response to No. 118:       Undisputed for purposes of Plaintiff’s motion but irrelevant to
Plaintiff’s claims in this case.

               119.    Jelezko has, directly or indirectly, a beneficial ownership of 25% or

greater of Disruptive, and has “significant responsibility to control, manage or direct” Disruptive.

(PX168 at TLGRM-003-00002857–58.)

Response to No. 119:       Undisputed for purposes of Plaintiff’s motion but subject to
clarification. The cited material lists, in addition to Jelezko, 13 other individuals and/or
entities as direct or indirect beneficial owners of Disruptive. PX168 at TLGRM-003-
00002857-58. Further, the cited material is irrelevant to Plaintiff’s claims in this case.

               120.    Jelezko is the CEO, Managing Partner, and Director of Da Vinci Capital

Management Ltd (“Da Vinci Capital”), which in turn serves as a financial adviser to Disruptive.

(Id. at TLGRM-003-00002858; PX117 at Bates 8465; see also PX170.)

                                                64
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 68 of 85



Response to No. 120:       Undisputed for purposes of Plaintiff’s motion but irrelevant to
Plaintiff’s claims in this action.

               121.    Jelezko represented that Disruptive Era would be purchasing the

investment for its own account and would not be soliciting Initial Purchasers to participate in the

investment. (PX167 at TLGRM-019-00001770–71.)

Response to No. 121:       Undisputed for purposes of Plaintiff’s motion but irrelevant to
Plaintiff’s claims in this action.

               122.    On or about February 20, 2018, Hyman received marketing materials

apparently prepared by Da Vinci Capital. (PX118 (D.E. 81-118).)

Response to No. 122:       Undisputed for purposes of Plaintiff’s motion but subject to
clarification. Pavel testified that “it is clear” from Hyman’s email that he is displeased that
this document was being distributed even though this document might have been available
to a limited number of purchasers of that specific fund. PX118; Malloy Ex. 1 at 189:6-10.
Pavel further clarified, that he “was never happy when people tried to interpret what
[Telegram] was trying to do” and they “reached out to the parties that we thought were
involved to get explanations from them.” Malloy Ex. 1 at 189:11-16. He further testified
that “it would be logical to assume that if this document was used, it was used only
internally among the shareholders of this fund mentioned here.” Id. at 185:6-14. Plaintiff
also does not provide any evidence that these purported materials were ever distributed to
the public.

               123.    After several amendments to purchase amounts and payment dates,

Disruptive Era Fund SP (“Disruptive”) ended up with three separate Purchase Agreements in the

Stage A round of the Offering for the following amounts: $45,658,780.21 executed on or about

March 19, 2018; $14,024,941.22 executed on or about May 2, 2018; and $12,452,232.92

executed on or about November 1, 2018; totaling approximately $72,136,000. (PX171; PX172;

PX173.)

Response to No. 123:     Undisputed for purposes of Plaintiff’s motion but subject to
clarification. Disruptive entered into an April 16, 2018 Purchase Agreement that was
amended pursuant to a Deed of Amendment to Purchase Agreement for Grams on May 2,
2018, decreasing the purchase amount from $14,857,500 to $14,024,941.22. PX172.
Disruptive entered into a June 20, 2018 Purchase Agreement that was amended pursuant
to a Deed of Amendment to Purchase Agreement for Grams on November 2, 2018,
decreasing the purchase amount from $30 million to $12,452,232.92. PX173.

                                                65
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 69 of 85



Further, the information cited is irrelevant to Plaintiff’s claims in this action.

              124.    Da Vinci Capital and Telegram also entered into an agreement on or about

June 22, 2018, whereby Da Vinci Capital undertook to introduce potential investors to Telegram.

(PX174 at TLGRM-015-00001263.)

Response to No. 124:      Disputed insofar as it misconstrues the provisions of the
agreement. Telegram’s agreement with Da Vinci provides that “Telegram will prepare all
materials related to closing the Deal” and includes representations that Da Vinci “shall not
solicit, engage with or negotiate with any Potential Investor in any jurisdiction in a manner
in which to do so would constitute a violation of the relevant laws or regulations of that
jurisdiction.” PX174. The agreement further specifies that Da Vinci shall “subject to
applicable law, identify and introduce Telegram to Potential Investors located or resident
in Russia and other such jurisdictions as may be agreed between the parties from time to
time.” PX174. The purchaser engaged by Da Vinci pursuant to the agreement was located
outside the U.S. PX175; PX176. Further, the information cited is irrelevant to Plaintiff’s
claims in the action.

              125.    Telegram agreed to pay Da Vinci Capital 10% of the gross proceeds

received by Telegram. (Id.)

Response to No. 125:    Disputed as inaccurate and misleading. The full text of the cited
provision in the agreement provides that “[I]f Telegram succeeds in signing any purchase
agreement(s) for Grams with one or more Potential Investors identified by Company
pursuant to this agreement (each such purchase agreement, a ‘Contract’), Company will
receive 10% of the gross proceeds received by Telegram pursuant to each Contract (the
‘Fee’)”. PX174. Further, the information cited is irrelevant to Plaintiff’s claims in the
action.

              126.    Telegram’s bank account statements show at least 19 separate payments

from Disruptive in 2018 totaling approximately $45.4 million. (PX136 (D.E. 81-136).)

Response to No. 126:      Undisputed that there were 19 payments, but disputed as to the
amount. Further, subject to clarification that Disruptive had an allocation of $72.14
million through Purchase Agreements and these were payments made on those obligations.
Finally, disputed as irrelevant to Plaintiff’s claims in this action.

              127.    Da Vinci Capital submitted at least two invoices, signed by Jelezko, for

10% fees in connection with seven payments made by Disruptive between August and October

2018. (PX175; PX176.) Those fees were not calculated on the basis of investments of other


                                               66
       Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 70 of 85



purchasers but, rather, were apparently based on the amounts paid by Disruptive on its own

Purchase Agreements.

Response to No. 127:       Disputed as inaccurate and misleading. The cited material does
not support the assertion that the fees shown on the cited invoice “were not calculated on
the basis of investments of other purchasers.” The invoices were issued by Da Vinci
Capital and listed fees in connection with payments made by Disruptive Era, a separate
and distinct entity. PX175; PX176. As Pavel explained, “Oleg Jelezko is not the sole
beneficiary of Disruptive Era Fund SP, and I guess that Oleg was helpful in having other
beneficiaries of that fund enter into additional purchase agreements later in 2018, for
which he, as a manager representing Da Vinci Capital Group Limited, was entitled to a fee
in accordance to the finder’s fee agreement.” Musoff Ex. 1 at 202:17-202:24. Further,
Pavel testified that they “thought it was fair, and in the spirit of the finder’s fee agreement”
to reward the efforts of investors with multiple beneficiaries who “reintroduce[d] those
beneficiaries to the offering, [made] them aware that there was still an opportunity to
invest due to the fact that certain purchasers failed to meet their contractual obligations.”
Musoff Ex. 1 at 206:21-207:9.

               128.    Telegram admits these payments were payments with respect to finders’

fees. (PX12 (D.E. 81-12), Durov Tr. at 217:14–218:10.)

Response to No. 128:       Undisputed for purposes of Plaintiff’s motion but irrelevant to
Plaintiff’s claims in this action.

               129.    On the same day that it signed its commission agreement with Telegram,

Da Vinci Capital, through its affiliate ITI Capital (PX170), sent a slide deck (the “Da Vinci

Deck”), along with a two-page “Messenger teaser,” to at least one member of the public who was

also an Initial Purchaser. (PX117 (D.E. 81-117) at Bates 8454–66; see also SEC 56.1 at ¶¶ 325–

26.)

Response to No. 129:      Disputed as inaccurate and misleading. Further, disputed to the
extent that Plaintiff suggests the cited material indicates that ITI Capital had authority to
and acted on behalf of Da Vinci Capital. Disputed to the extent that Plaintiff characterizes
the attached slide deck as the “Da Vinci Deck.” Nothing in the slide deck supports that
characterization. Further, Telegram’s agreement with Da Vinci provides that “Telegram
will prepare all materials related to closing the Deal[.]” Malloy Ex. 14. Moreover, in
another instance where Hyman became aware of certain marketing materials distributed
by Da Vinci, Pavel testified that “it is clear” from Hyman’s email that he is displeased that
this document is being distributed even though this document might have been available to
a limited number of purchasers of that specific fund. PX118; Malloy Ex. 1 at 189:6-10.
Pavel further clarified, that he “was never happy when people tried to interpret what

                                                67
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 71 of 85



[Telegram] was trying to do” and they “reached out to the parties that we thought were
involved to get explanations from them.” Malloy Ex. 1 at 189:11-16. He further testified
“it would be logical to assume that if this document was used, it was used only internally
among the shareholders of this fund mentioned here.” Id. at 185:6-14. Additionally,
disputed as misleading to the extent Plaintiff characterizes a private purchaser as “a
member of the public” to imply that the referenced materials were distributed to the
public, which there is no support for in the cited materials. Finally, the information cited is
irrelevant to Plaintiff’s claims in the action.

                130.   In the Da Vinci Deck, Da Vinci Capital described a six-step process for

the “standard market behavioral pattern [that] will take place in Dec-2018 during [Gram] tokens’

unfreeze” (Id. at 8464.):

           a. a. “Institutional and retail Initial Purchasers that did not manage to participate in

                the Token sale will try to get into the project rapidly, therefore, will push price

                up” (id.)

           b.   “Some of the Initial Purchasers (including those who received first 25% batch of

                Tranche #1 unfrozen), over satisfied with 8x+ returns, will start fixing their

                positions and dumping the price” (id.)

           c. “After the first batch at the particular level (approx. below $1.33 per token) TON

                Reserve will start to buy tokens from the market to maitain the fair value of

                tokens” (id.)

           d. “With further increase of awareness, number of Initial Purchasers will gradually

                increase, driving price up until the new batch of Tranche #1 tokens has been

                unfrozen” (id.)

           e. “In June 2019, the last frozen batch of ~11% of total supply Grams (Tranche #1)

                will be unfrozen and will make all Grams fully transferrable” (id.)

           f. “There are at least 2 options of price movement after Tranche 1 token are

                unfrozen: (i) Tranche #1 and #2 Initial Purchasers are seeing excess returns and

                                                  68
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 72 of 85



               starting to fix it – price goes down; (ii) whales are continuing to consolidate

               Grams, slightly increasing own blended valuation to become verified nodes of

               TON – price goes up” (id.)

Response to No. 130:     Undisputed for the purposes of Plaintiff’s motion that the cited
material contained such statements but subject to clarification to the extent that there is no
assurance that the quoted article written by a third-party is reliable or valid. Further,
disputed for the reasons stated in Response to No. 129.

               131.   The graphical representation included in the Da Vinci Deck is reproduced

below. (Id.)




Response to No. 131:     Undisputed for the purposes of Plaintiff’s motion that the cited
material contained such statements but subject to clarification to the extent that there is no
assurance that the quoted article written by a third-party is reliable or valid. Further,
disputed for the reasons stated in Response to No. 129.


                                                69
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 73 of 85



               132.   As noted on the graph in the Da Vinci Deck, “potential zones for the exit”

include December 2018 “with return of 5-8x” and June 2019 “with return of 15-20x.” (Id.)

Response to No. 132:     Undisputed for the purposes of Plaintiff’s motion that the cited
material contained such statements but subject to clarification to the extent that there is no
assurance that the quoted article written by a third-party is reliable or valid. Further,
disputed for the reasons stated in Response to No. 129.

               3.     Space Investments and Liquid

               133.   In February 2018, Space Investments, Ltd. (“Space Investments”), a

Cayman entity, provided Telegram an IOI for a $50 million Purchase Agreement and represented

that it would be purchasing the investment for its own account and would not be soliciting Initial

Purchasers to participate in the investment. (PX177.)

Response to No. 133:       Undisputed for purposes of Plaintiff’s motion but irrelevant to
Plaintiff’s claims in this action.

               134.   In February 2018, Space Investments Limited executed two Purchase

Agreements for $15 million and $1 million in the presale round of the Offering. (PX178;

PX179.)

Response to No. 134:       Undisputed for purposes of Plaintiff’s motion but irrelevant to
Plaintiff’s claims in this action.

               135.   The Purchase Agreements were signed by Maria Elia (“Elia”) as Director

of Space Investments. (PX178 at TLGRM-014-00016892; PX179 at TLGRM-014-00016824.)

Response to No. 135:       Undisputed for purposes of Plaintiff’s motion but irrelevant to
Plaintiff’s claims in this action.

               136.   Space Investments wired $16 million to Telegram in February 2018.

(PX136 (D.E. 81-136).)

Response to No. 136:       Undisputed for purposes of Plaintiff’s motion but irrelevant to
Plaintiff’s claims in this action.




                                                70
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 74 of 85



              137.   In an internal document tracking potential Initial Purchasers and

allocations, Telegram included the purchaser “InVenture (Space Investments).” (PX180.)

Response to No. 137:      Disputed to the extent Plaintiff suggests that the quoted language
in the cited document is indicative of any entity or affiliation between entities that
ultimately signed a purchase agreement. Further, disputed as irrelevant to Plaintiff’s
claims in this motion.

              138.   InVenture Partners (“InVenture”) is a venture capital firm. (PX181.)

Response to No. 138:    Undisputed that PX181 indicates that InVenture Partners is a
venture capital firm. Disputed as irrelevant to Plaintiff’s claims in this motion.

              139.   In March 2019, Space Investments executed with Telegram a Stage A

Purchase Agreement for $91 million. (PX182.)

Response to No. 139:       Undisputed for purposes of Plaintiff’s motion but irrelevant to
Plaintiff’s claims in this action.

              140.   This agreement was signed Elia and lists sergey@ivprs.com as the contact

for Space Investments. (Id. at TLGRM-007-00032727; PX183.)

Response to No. 140:       Undisputed for purposes of Plaintiff’s motion but subject to
clarification. The agreement was signed by Elia. Further, the cited information is
irrelevant to Plaintiff’s claims in this action.

              141.   After a number of amendments, the amount of Space Investments’ Stage

A purchase appears to have been reduced to approximately $50,202,000—through an agreement

dated July 2, 2018 for $23,500,025, and an agreement dated December 3, 2018 for

$26,792,039.24. (PX184; PX185; PX186; PX187.)

Response to No. 141:   Disputed as inaccurate. The amount of Space Investments’ Stage
A purchase was $50,292,064.24. PX184; PX185; PX186; PX187.

              142.   Between March and November 2018, Space Investments made 14 wire

payments to Telegram totaling $50,292,000. (PX136 (D.E. 81-136).)

Response to No. 142:  Disputed as inaccurate. Between March and November 2018,
Space Investments made 14 wire payments to Telegram totaling $50,292,064.24, the precise


                                               71
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 75 of 85



amount owed under its Purchase Agreements with Defendants. Further, disputed as
irrelevant to Plaintiff’s claims in this action.

              143.    On or about June 15, 2018, Elia signed, on behalf of Gem Limited, a

commission agreement with Telegram, whereby Gem Limited undertook to introduce potential

investors to Telegram. (PX138 (D.E. 81-138) at TLGRM-015-00001267.)

Response to No. 143:     Undisputed for purposes of Plaintiff’s motion but subject to
clarification. Under the agreement, Gem Limited shall “subject to applicable law, identify
and introduce Telegram to Potential Investors located or resident in Russia and other such
jurisdictions as may be agreed between the parties from time to time.” PX138. The
agreement also provided that “Telegram will prepare all materials related to closing the
Deal, endeavor to answer all questions of investors and reasonably cooperate with
Company’s instructions.” PX138. Further, disputed as irrelevant to Plaintiff’s claims in
this action.

              144.    Telegram agreed to pay Gem Limited 15% of the gross proceeds received

by Telegram. (Id.)

Response to No. 144:       Disputed insofar as it misconstrues the provisions of the
agreement. The agreement stated: “If Telegram succeeds in signing any purchase
agreement(s) for Grams with one or more Potential Investors identified by Company
pursuant to this Agreement . . . Company will receive 15% of the gross proceeds received
by Telegram pursuant to each Contract (the ‘Fee’).” PX 138. Further, disputed as
irrelevant to Plaintiff’s claims in this action.

              145.    Gem Limited sent Telegram an invoice dated October 11, 2018 pursuant to

that contract. (PX188.) The invoice specifies that a 15% commission is owed on five payments

made on a July 2, 2018 Space Investments Purchase Agreement, and for two payments made on a

July 2, 2018 Purchase Agreement with another purchaser. (Id.)

Response to No. 145:       Disputed as inaccurate. The invoice dated October 11, 2018,
pursuant to the agreement between Gem Limited and Telegram specifies that a 15%
commission is owed on five payments made on a July 2, 2018 Space Investments Purchase
Agreement, and for three payments made on a July 2, 2018 Purchase Agreement with
another purchaser. PX188 at TLGRM-017-00000227. Further, disputed as irrelevant to
Plaintiff’s claims in this action.

              146.    Telegram emailed the Gem Limited invoice to its bank for payment on or

about October 19, 2018. (Id.)

                                              72
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 76 of 85



Response to No. 146:       Undisputed for purposes of Plaintiff’s motion but irrelevant to
Plaintiff’s claims in this action.

              147.    Telegram admits these payments were payments with respect to finders’

fees. (PX12 (D.E. 81-12), Durov Tr. at 217:14–218:10.)

Response to No. 147:       Undisputed for purposes of Plaintiff’s motion but irrelevant to
Plaintiff’s claim in this action.

              148.    As noted in the SEC 56.1, Liquid informed Telegram in or around May

2019 that it “will be doing an IEO for the GRAM token working with Space Investments.”

(PX67 (D.E. 81-67); SEC 56.1 at ¶¶ 236 –37.)

Response to No. 148:      Disputed as incomplete and misleading. This May 28, 2019 email
was sent from an unverified gmail address, with no verification that it was in fact “from
Liquid,” to the address IR@telegram.org, PX67, which was sporadically used during this
time period and was created at the beginning of the Private Placement to be used for
accepting indications of interest from potential purchasers. Malloy Ex. 1 at 350:13-21. As
Malloy Ex. 7 at 4 makes clear, Telegram employees did not know who may have been
involved in the announced Liquid sale at the time. In fact, contemporaneous Telegram
internal messages reflect dismay at the Liquid announcement and frustration at the lack of
knowledge regarding the identity of the purported seller(s). See Malloy Ex. 7.

Further, on January 11, 2020, Telegram sent Space Investments Limited a letter via email
asking them to confirm whether they had been cooperating with Liquid.com and asking
them to reconfirm the representations in their signed Purchase Agreement. Malloy Ex. 9.
On January 14, 2020, Space Investments Limited responded to Telegram’s inquiry, stating
that they “are not (and have not been) cooperating with Liquid.com in any respect,” and
reconfirming the representations in their signed Purchase Agreement. Malloy Ex. 10. On
January 10, 2020, it was reported publicly that Liquid canceled the sale and returned all
funds to purchasers who participated. See “Liquid Cancels Sale of Telegram’s Gram
Tokens, Returns Funds to Investors,” Andrey Shevchenko, Cointelegraph (Jan. 16, 2020)
(https://cointelegraph.com/news/liquid-cancels-sale-of-telegrams-gram-tokens-returns-
funds-to-investors).

Defendants note that they took the necessary steps to conclusively establish “reasonable
care” under Rule 502(d) to ensure that the private purchasers were not in any way
transferring or assigning their interests under the Purchase Agreements. See Appendix A.

Further, the cited information is irrelevant to Plaintiff’s claims in this action.

              149.    As detailed in the SEC 56.1, Liquid conducted a secondary sale of Grams in

July 2019, which it publically announced in June 2019. (SEC 56.1 at ¶¶ 229, 241–42.)

                                               73
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 77 of 85



Response to No. 149:     Disputed as inaccurate and misleading. Although Liquid
advertised a “Gram Token Sale” in July 2019, Gram tokens did not exist at this time
because the Telegram Open Network had not yet launched. As explained in Defendants’
56.1 Response, Responses to Nos. 230, 233, 234, 235, and 236. Telegram had no
involvement in this alleged sale and did not know who did. In fact, contemporaneous
Telegram internal messages reflect dismay at the Liquid announcement and frustration at
the lack of knowledge regarding the identity of the purported seller(s). See Malloy Ex. 7.
Moreover, Ilya and Pavel took comfort in the fact that the Cointelegraph article “laid out
plain and clear” that the sale was not legitimate. Id. On January 10, 2020, it was reported
publicly that Liquid canceled the sale and returned all funds to purchasers who
participated. See “Liquid Cancels Sale of Telegram’s Gram Tokens, Returns Funds to
Investors,” Andrey Shevchenko, Cointelegraph (Jan. 16, 2020)
(https://cointelegraph.com/news/liquid-cancels-sale-of-telegrams-gram-tokens-returns-
funds-to-investors). Defendants note that they took the necessary steps to conclusively
establish “reasonable care” under Rule 502(d) to ensure that the private purchasers were
not in any way transferring or assigning their interests under the Purchase Agreements.
See Appendix A. Further, disputed as irrelevant to Plaintiff’s claims in this action.

              150.   News of Liquid’s sale of Grams was widespread. For example, CoinDesk

reported on or about June 11, 2019 that “Messaging Giant Telegram’s ICO Token Is at Last

Going on Public Sale.” (PX190.)

Response to No. 150:     Undisputed for the purposes of Plaintiff’s motion that the cited
article contained such statements but disputed to the extent that the quoted article was
written by a third-party and there is no assurance that it is reliable or valid. PX190.
Further, disputed for the reasons stated in Response to No. 149.

              151.   Cointelegraph similarly reported on or about June 11, 2019: “Liquid

Cryptocurrency Exchange to Host Public Phase of Telegram ICO.” (PX191.)

Response to No. 151:       Undisputed for the purposes of Plaintiff’s motion that the cited
article contained such statements but disputed to the extent that the quoted article was
written by a third-party and there is no assurance that it is reliable or valid. See PX191.
The cited article itself noted: “A message [] from an unofficial TON channel on Telegram
wrote that Liquid could be attempting to catch on the hype surrounding the as-of-yet
unreleased token, and that investors should wait for official information from Telegram.”
PX191 (emphasis added). Further, disputed for the reasons stated in Response to No. 149
and as irrelevant to Plaintiff’s claims in this action.

              152.   Another Cointelegraph article published on or about June 14, 2019 quoted

the CEO of Liquid as describing the process of reaching the agreement with Gram Asia as

follows: “It was natural. We knew the Gram Asia people. We also believed in Telegram Open

                                             74
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 78 of 85



Network and its community. [...] A limited scope compared with $1.7 billion. But let’s do a

proper public sale so that Telegram users and greater community can participate in before the

actual listing that will happen in October.” (PX192 (alteration in original).]

Response to No. 152:       Undisputed for the purposes of Plaintiff’s motion that the cited
article contained such statements but disputed to the extent that the quoted article was
written by a third-party and there is no assurance that it is reliable or valid. See PX192.
Further, subject to clarification as set out in Defendants’ 56.1 Response, Response to No.
242. The cited article states, “The upcoming IEO at Liquid is a public sale of gram . . . ,
which is the native token of TON. The Liquid deal was not made with Telegram but with
Gram Asia, the largest Gram holder in Asia.” PX192 (emphasis added). Telegram has no
involvement with “Gram Asia,” and this entity is not a Private Placement purchaser. See
Malloy Ex. 2 at 221:19-222:8. Although Liquid advertised a “Gram Token Sale” in July
2019, Gram tokens did not exist at this time because the Telegram Open Network had not
yet launched. As explained in Defendants’ 56.1 Response to Nos. 230, 233, 234, 235 and
236, Telegram had no involvement in this alleged sale and did not know who did. In fact,
contemporaneous Telegram internal messages reflect dismay at the Liquid announcement
and frustration at the lack of knowledge regarding the identity of the purported seller(s).
See Malloy Ex. 7 at TLGRM-031-00000005. Moreover, Ilya and Pavel took comfort in the
fact that the cointelegraph article “laid out plain and clear” that the sale was not legitimate.
Id.; see also https://cointelegraph.com/news/sale-of-telegrams-token-gram-on-exchange-
liquid-is-not-official-source. On January 10, 2020, it was reported publicly that Liquid
canceled the sale and returned all funds to purchasers who participated. See “Liquid
Cancels Sale of Telegram’s Gram Tokens, Returns Funds to Investors,” Andrey
Shevchenko, Cointelegraph (Jan. 16, 2020) (https://cointelegraph.com/news/liquid-cancels-
sale-of-telegrams-gram-tokens-returns-funds-to-investors). Defendants note that they took
the necessary steps to conclusively establish “reasonable care” under Rule 502(d) to ensure
that the private purchasers were not in any way transferring or assigning their interests
under the Purchase Agreements. See Appendix A. Further, the cited information is
irrelevant to Plaintiff’s claims in this action.

               153.    According to media reports, Liquid sold at least $4 million in Gram

interests (approximately one million Grams at $4 per Gram). (PX193.)

Response to No. 153:      Undisputed for the purposes of Plaintiff’s motion that the cited
article contained such statements but disputed to the extent that the quoted article was
written by a third-party and there is no assurance that it is reliable or valid. See PX193.
Further, subject to the clarification set out in Responses to Nos. 149 and 152. Defendants
also note that they took the necessary steps to conclusively establish “reasonable care”
under Rule 502(d) to ensure that the private purchasers were not in any way transferring
or assigning their interests under the Purchase Agreements. See Appendix A. Finally,
disputed as irrelevant to Plaintiff’s claims in this action.



                                                 75
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 79 of 85



               154.   Another media outlet, in reporting on the Liquid sale, noted “even before

Gram is released to the public, Telegram Messenger’s cryptocurrency may have appreciated by

200% from last year.” (PX194.)

Response to No. 154:     Disputed as not supported by the cited material. Further,
disputed for the reasons stated in Responses to Nos. 148-153 above.

               155.   When asked whether the Liquid sale was “sanctioned by Telegram,” one

of the Initial Purchasers responded: “Liquid is not an official launch for GRAMs, rather a

secondary transaction trading. Telegram does not have the capacity to track and prevent all of it.”

(PX195.)

Response to No. 155:     Undisputed for purposes of Plaintiff’s motion that the speaker in
the cited material made such a statement. Disputed for the reasons stated in Responses to
Nos. 148-153 above. Defendants also note that they took the necessary steps to conclusively
establish “reasonable care” under Rule 502(d) to ensure that the private purchasers were
not in any way transferring or assigning their interests under the Purchase Agreements.
See Appendix A. Further, the cited information is irrelevant to Plaintiff’s claims in this
action.

               156.   After learning about Liquid’s planned secondary sale in May 2018,

Telegram did not reach out to Liquid. (PX199, Perekopsky Tr. at 221:19–223:19.)

Response to No. 156:       Disputed as inaccurate and misleading. Ilya testified that he was
aware of reports that the Liquid exchange was selling Grams and he received an email
about those plans. Malloy Ex. 2 at 221:11-18. He clarified that “it was very difficult to
understand what was real and what was not,” because for example, Liquid purported to be
working with Gram Asia, but Gram Asia was not a Private Placement purchaser. Id. at
221:19-222:8. Ilya added that when he spoke with people about this issue, he “always” said
“if you could find out more information please let us know.” Id. For example, in a message
between Ilya and one investor, the investor said he would investigate the purported Liquid
sale and let Ilya know if he found out anything. Musoff Ex. 6 at TLGRM-017-00000520-
521. Further, a contemporaneous communication between Ilya and Pavel on June 11,
2019, shows that Telegram not only did not know who was behind the purported Liquid
sale of Grams but was also considering a possible public response stating that “[they] have
nothing to do with this.” Malloy Ex. 7 at TLGRM-031-00000004. Later in the
conversation, Ilya states: “We decided not to comment. . . .[I]f you comment once, you open
the door to ppl [sic] wondering why you’re not commenting on everything else that comes
out going-forward.” Id. at TLGRM-031-00000005. Moreover, Ilya and Pavel took comfort
in the fact that the cointelegraph article “laid out plain and clear” that the sale was not
legitimate. Id.; see also “Sale of Telegram’s Token GRAM on Exchange Liquid is Not

                                                76
      Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 80 of 85



Official: Source”, William Suberg, Cointelegraph (Jun. 11, 2019),
https://cointelegraph.com/news/sale-of-telegrams-token-gram-on-exchange-liquid-is-not-
official-source. Further, Pavel testified:

               On a few occasions we published statements that would inform
               the public that there had been a lot of fraudulent activity in
               relation to Grams and we warned our users and the public at
               large that all sales in ICOs involving Grams were fraudulent
               and not real in any case. By this, I mean public sales in ICOs.
               And users should be looking at our official website,
               telegram.org, if they were seeking a confirmation that a certain
               sale indeed was related to Telegram. And without such an
               official announcement from Telegram posted on its website, no
               report related to public sale of Grams should be trusted. I
               believe that such announcements were helpful to warn the
               public from participating in activities such as the one conducted
               by the Liquid exchange. In addition, in this specific case we
               were, in a certain way, grateful for the press to point out that a
               Liquid sale was not official and, based on that, I don’t believe
               we published any additional announcement that would
               specifically relate to Liquid as similar topics have been
               addressed before in our public announcements, and this specific
               incident was addressed in some of the media reports.

Musoff Ex. 1 at 348:6-349:4.

Further, Defendants note that on January 21, 2018, Pavel posted the following tweet: “If
you see or receive offers to ‘buy Grams’, let us know at http://t.me/ notoscam.” Drylewski
Ex. 16. Additionally, in March 2018, Telegram provided the SEC with a list of
approximately 60 websites that Telegram believed had been fraudulently offering to sell
Grams. See Drylewski Ex. 4 at 26. Defendants also note that they took the necessary steps
to conclusively establish “reasonable care” under Rule 502(d) to ensure that the private
purchasers were not in any way transferring or assigning their interests under the
Purchase Agreements. See Appendix A. Finally, the cited information is irrelevant to
Plaintiff’s claims in this action.

               157.   In February 2018, Perekopsky told an investor that Telegram “will go

easier on Russians at the second round” of the Offering and that the investor “can pack in there

all of those willing from the first round.” (PX201 at TG-007-00000682.)

Response to No. 157:  Disputed as an uncertified translation of a foreign language
document and thus inappropriate for purposes of summary judgment. Plaintiff purports




                                               77
       Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 81 of 85



to rely on a foreign language document, yet fails to provide a certified translation. Further,
the cited information is irrelevant to Plaintiff’s claims in this action.2




Dated:    New York, New York
          January 27, 2020

                                                            Respectfully submitted,

                                                            /s/ Scott D. Musoff
                                                           George A. Zimmerman
                                                           Scott D. Musoff
                                                           Christopher P. Malloy
                                                           Alexander C. Drylewski
                                                           SKADDEN, ARPS, SLATE,
                                                             MEAGHER & FLOM LLP
                                                           Four Times Square
                                                           New York, New York 10036
                                                           Phone: (212) 735-3000
                                                           Fax: (212) 735-2000
                                                           george.zimmerman@skadden.com
                                                           scott.musoff@skadden.com
                                                           christopher.malloy@skadden.com
                                                           alexander.drylewski@skadden.com

                                                           Attorneys for Defendants




2
  See Sicom S.P.A. v. TRS Inc., 168 F. Supp. 3d 698, 709 & n.9 (S.D.N.Y. 2016) (“foreign-language documents
cannot be reviewed or relied on by the Court . . . unless they are accompanied by certified translations into
English”); Kasper Glob. Collection & Brokers, Inc. v. Glob. Cabinets & Furniture Mfrs., Inc., No. 10 Civ. 5715
(S.D.N.Y. Aug. 9, 2012) (denying cross-motions for summary judgment where the parties provided only uncertified
translations of a Polish-language contract that was subject of the dispute).


                                                      78
                       Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 82 of 85



                                      DEFENDANTS’ REASONABLE CARE EFFORTS


            Rule 502(d)                                                 Defendants’ Actions
           Requirements                                               Satisfying Requirements


“Reasonable inquiry to determine if       •   Each Round 1 purchaser was required to represent and warrant that:
the purchaser is acquiring the
securities for himself or for other              o “[T]he Purchaser is purchasing the Tokens for its own account and not with
persons” 17 C.F.R. § 230.502(d)(1)                 a view towards, or for resale in connection with, the sale or distribution
                                                   thereof . . . . The Purchaser does not presently have any agreement or
                                                   understanding, directly or indirectly, with any Person to distribute any of
                                                   the Tokens.” Def. 56.1 ¶ 209.

                                                 o “[T]he Purchaser is entering into this Purchase Agreement and purchasing
                                                   Tokens on its own behalf and not for the benefit of any other person.” JX11
                                                   Schedule 2 § 19.

                                          •   Each Round 2 purchaser was required to represent and warrant that:

                                                 o “[T]he Purchaser is entering into the investment contract represented by this
                                                   Purchase Agreement and purchasing this security and the Tokens for its
                                                   own account, not for the benefit of any other person (other than any
                                                   Purchaser Investor) and not with a view towards, or for resale in connection
                                                   with, the sale or distribution thereof . . . The Purchaser does not presently
                                                   have any agreement or understanding, directly or indirectly, with any
                                                   Person to distribute this security or any of the Tokens.” Def. 56.1 ¶ 210.
         Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 83 of 85




 Rule 502(d)                                           Defendants’ Actions
Requirements                                         Satisfying Requirements

                         •   The Purchase Agreements contained anti-assignment clauses:

                                o “[N]o Party may assign the benefit of this Purchase Agreement (in whole or
                                  in part) or transfer, declare a trust of, pledge or otherwise dispose of in any
                                  manner whatsoever its rights and obligations under this Purchase
                                  Agreement . . . without the prior written consent of the Purchaser . . .” Def.
                                  56.1 ¶ 206.

                                o “[T]he Purchaser agrees and undertakes that during the Restricted Period it
                                  shall not, without the prior written consent of [Defendants]:

                                    a) offer, pledge, sell, contract to sell, sell any option or contract to
                                       purchase, purchase any option or contract to sell, grant any option, right
                                       or warrant to purchase, or otherwise transfer, encumber or dispose of,
                                       directly or indirectly . . ., the investment contract represented by this
                                       Purchase Agreement . . . or any Tokens . . ., or publicly disclose the
                                       intention to make any such offer, sale, pledge or disposition . . .”

                                        Def. 56.1 ¶ 207.

                         •   The Round 1 Purchase Agreements contained a further “lock-up” clause:

                                o “[T]he Purchaser agrees and undertakes that during the Restricted Period it
                                  shall not, without prior written consent of the Issuer:

                                    a) offer, pledge, sell, contract to sell, sell any option or contract to
                                       purchase, purchase any option or contract to sell, grant any option, right
                                       or warrant to purchase, or otherwise transfer or dispose of, directly or
                                       indirectly, the investment contract represented by this Purchase
                                       Agreement or any Tokens . . . or
                        Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 84 of 85




             Rule 502(d)                                                 Defendants’ Actions
            Requirements                                               Satisfying Requirements


                                                      b) enter into any swap or other agreement that transfers, in whole or in
                                                         part, any of the economic consequences of ownership of the investment
                                                         contract represented by this Purchase Agreement or any Tokens . . .”

                                                         Def. 56.1 ¶ 203.

                                          •   The above representations must be repeated at the time of the launch as a condition
                                              precedent to receiving Grams. Def. 56.1 ¶ 212; JX11 § 3(d); JX12 3(d).

                                          •   Defendants limited the Private Placement to highly reputable, sophisticated
                                              investors to further ensure that the above representations would be honored. Def.
                                              56.1 ¶¶ 98-100, 188, 209.

                                          •   Defendants continued to follow up with purchasers where facts suggested they may
                                              have taken actions that resulted in breaches of their contractual representations, and
                                              in some instances, excluded purchasers from the Private Placement or canceled
                                              Purchase Agreements. Def. 56.1 ¶¶ 133-158.


“Written disclosure to each purchaser     •   The Purchase Agreements stated:
prior to sale that the securities have
not been registered under the Act and,           o “[The Purchaser] has been advised that the investment contract represented
therefore, cannot be resold unless they            by this Purchase Agreement is a security and that the offers and sales
are registered under the Act or unless             thereof have not been registered under any country’s securities laws and,
an exemption from registration is                  therefore, the investment contract represented by this Purchase Agreement
available” 17 C.F.R. § 230.502(d)(2)               cannot be resold except in compliance with each applicable country’s laws.”
                                                   Def. 56.1 ¶¶ 209-210.

                                          •   The Purchase Agreements contained the legend set forth below.
                         Case 1:19-cv-09439-PKC Document 250-2 Filed 07/01/20 Page 85 of 85




             Rule 502(d)                                                 Defendants’ Actions
            Requirements                                               Satisfying Requirements


“Placement of a legend on the               •   The Purchase Agreements included a prominent legend stating:
certificate or other document that
evidences the securities stating that the              NOTICE TO RESIDENTS OF THE UNITED STATES
securities have not been registered
under the Act and setting forth or                     THE OFFER AND SALE OF THIS SECURITY HAS NOT BEEN
referring to the restrictions on                       REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
transferability and sale of the                        AMENDED (THE “U.S. SECURITIES ACT”), OR UNDER THE
securities” 17 C.F.R. § 230.502(d)(3)                  SECURITIES LAWS OF ANY U.S. STATES. THIS SECURITY MAY
                                                       NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
                                                       PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN
                                                       EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S.
                                                       SECURITIES ACT OR IN A TRANSACTION EXEMPT FROM THE
                                                       REGISTRATION REQUIREMENTS OF THE U.S. SECURITIES ACT
                                                       AND APPLICABLE STATE SECURITIES LAWS.

                                                Def. 56.1 ¶ 193.
